Exhibit 10.1

 



EXECUTION VERSION



 

 



 

 

CSX CORPORATION



                                                                                     

 

$1,200,000,000

 

FIVE-YEAR REVOLVING
CREDIT AGREEMENT

 

March 29, 2019

 

                                                                                    

 

CITIBANK, N.A.,



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,



MIZUHO BANK, LTD.,



MORGAN STANLEY SENIOR FUNDING, INC.,



PNC BANK, NATIONAL ASSOCIATION,



THE NORTHERN TRUST COMPANY and



UBS SECURITIES LLC,



as Syndication Agents

 

BANK OF AMERICA, N.A. and



BARCLAYS BANK PLC
as Documentation Agents

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

________________________

 

JPMORGAN CHASE BANK, N.A.,



as Sole Lead Arranger and Bookrunner

 

 

 

Table of Contents

 

Page

 

ARTICLE I Definitions 1 SECTION 1.01.   Defined Terms 1 SECTION 1.02.  
Classification of Loans and Borrowings 19 SECTION 1.03.   Terms Generally 20
SECTION 1.04.   Accounting Terms; GAAP 20 SECTION 1.05.   Interest Rates; LIBOR
Notification 21 ARTICLE II The Credits 21 SECTION 2.01.   Commitments 21 SECTION
2.02.   Loans and Borrowings 22 SECTION 2.03.   Requests for Revolving
Borrowings 23 SECTION 2.04.   Competitive Bid Procedure 24 SECTION 2.05.  
Letters of Credit 26 SECTION 2.06.   Funding of Borrowings 30 SECTION 2.07.  
Interest Elections 31 SECTION 2.08.   Expiration, Termination, Reduction and
Extension of Commitments 32 SECTION 2.09.   Repayment of Loans; Evidence of Debt
34 SECTION 2.10.   Optional Prepayment of Loans 35 SECTION 2.11.   Fees 35
SECTION 2.12.   Interest 36 SECTION 2.13.   Alternate Rate of Interest 37
SECTION 2.14.   Increased Costs 38 SECTION 2.15.   Break Funding Payments 40
SECTION 2.16.   Taxes 41 SECTION 2.17.   Payments Generally; Pro Rata Treatment;
Sharing of Set-offs 44 SECTION 2.18.   Mitigation Obligations; Replacement of
Lenders 46 SECTION 2.19.   Defaulting Lenders 47 ARTICLE III Representations and
Warranties 49 SECTION 3.01.   Organization; Powers 49 SECTION 3.02.  
Authorization; Enforceability 49 SECTION 3.03.   Governmental Approvals; No
Conflicts 49 SECTION 3.04.   Financial Condition; No Material Adverse Change 49
SECTION 3.05.   Properties 50 SECTION 3.06.   Litigation and Environmental
Matters 50 SECTION 3.07.   Compliance with Laws and Agreements 50 SECTION
3.08.   Investment Company Status 50

 

i 

 



SECTION 3.09.   Taxes 50 SECTION 3.10.   ERISA 50 SECTION 3.11.   Disclosure 51
SECTION 3.12.   Anti-Corruption Laws and Sanctions 51 ARTICLE IV Conditions 51
SECTION 4.01.   Closing Date 51 SECTION 4.02.   Each Credit Event 52 ARTICLE V
Affirmative Covenants 53 SECTION 5.01.   Financial Statements and Other
Information 53 SECTION 5.02.   Notices of Material Events 54 SECTION 5.03.  
Existence; Conduct of Business 55 SECTION 5.04.   Payment of Obligations 55
SECTION 5.05.   Maintenance of Properties; Insurance 55 SECTION 5.06.   Books
and Records; Inspection Rights 55 SECTION 5.07.   Compliance with Laws 56
SECTION 5.08.   Use of Proceeds, Commitments and Letters of Credit 56 SECTION
5.09.   Federal Regulations 56 ARTICLE VI Negative Covenants 56 SECTION 6.01.  
Limitation on Subsidiary Debt 56 SECTION 6.02.   Liens 57 SECTION 6.03.  
Limitation on Sale/Leaseback Transactions 58 SECTION 6.04.   Fundamental Changes
58 SECTION 6.05.   Financial Covenant 59 SECTION 6.06.   Railroad Ownership 59
ARTICLE VII Events of Default 59 ARTICLE VIII The Agents 62 SECTION 8.01.  
Authorization and Action. 62 SECTION 8.02.   Certain ERISA Matters 64 ARTICLE IX
Miscellaneous 65 SECTION 9.01.   Notices 65 SECTION 9.02.   Waivers; Amendments
66 SECTION 9.03.   Expenses; Indemnity; Damage Waiver 67 SECTION 9.04.  
Successors and Assigns 68 SECTION 9.05.   Survival 71 SECTION 9.06.  
Counterparts; Integration; Effectiveness 72 SECTION 9.07.   Severability 72

 

ii 

 



SECTION 9.08.   Right of Setoff 72 SECTION 9.09.   Governing Law; Jurisdiction;
Consent to Service of Process 72 SECTION 9.10.   WAIVER OF JURY TRIAL 73 SECTION
9.11.   Headings 73 SECTION 9.12.   Confidentiality 73 SECTION 9.13.   USA
PATRIOT Act 74 SECTION 9.14.   Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 74

 

 

 

SCHEDULES:

 

Schedule 2.01 — Commitments Schedule 3.06 — Disclosed Matters Schedule 6.02 —
Certain Transactions       EXHIBITS:           Exhibit A   — Form of Assignment
and Assumption Exhibit B-1   — Form of Revolving Loan Note Exhibit B-2   — Form
of Competitive Loan Note Exhibit C   — Form of Opinion of Davis Polk & Wardwell
LLP Exhibit D   — Form of Opinion of General Counsel, an Assistant General
Counsel or     Chief Legal Officer Exhibit E   — Form of Commitment Increase
Supplement Exhibit F   Form of Augmenting Lender Supplement Exhibits G1-G4   —
Forms of U.S. Tax Certificate Exhibit H   — Form of Compliance Certificate



 

iii 

 

FIVE-YEAR REVOLVING CREDIT AGREEMENT, dated as of March 29, 2019, among CSX
CORPORATION, a Virginia corporation, as Borrower, the LENDERS party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower and the Lenders are entering into this Agreement for the
purpose of setting forth the terms and conditions on which the Lenders are
willing to make extensions of credit to the Borrower as more fully described
herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, subject to the satisfaction of the conditions set forth in Section 4.01,
the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Act” has the meaning assigned to such term in Section 9.13.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Revolving Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means the collective reference to the Administrative Agent, the
Syndication Agents and the Documentation Agents.

 

 

2 



 

“Aggregate Outstanding Extensions of Credit” means, at any time, an amount equal
to the sum of (a) the aggregate Revolving Credit Exposure of the Lenders at such
time and (b) the aggregate principal amount of outstanding Competitive Loans of
the Lenders at such time.

 

“Agreement” means this Five-Year Revolving Credit Agreement, as amended,
supplemented or otherwise modified from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Adjusted LIBO Rate that
would be calculated as of such day (or, if such day is not a Business Day, as of
the next preceding Business Day) in respect of a proposed Eurodollar Loan with a
one-month Interest Period plus 1.0% and (c) the NYFRB Rate in effect on such day
plus 1/2 of 1%. Any change in the Alternate Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively. If the Alternate Base Rate as determined
pursuant to the foregoing would be less than 0.00%, such rate shall be deemed to
be 0.00%.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, at any time, the
percentage of the total Commitments then in effect represented by such Lender’s
Commitment at such time. If all Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments. If, in connection with any
extension of the Maturity Date then in effect pursuant to Section 2.08(d), fewer
than all Lenders approve such extension, the Applicable Percentage with respect
to each Lender shall be modified as of such Maturity Date as set forth in
Section 2.08(d) effective concurrently with the effectiveness of such extension.

 

“ Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan, any ABR Revolving Loan or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “LIBOR Margin”, “ABR Margin” or “Facility Fee”, as the case
may be, based upon the ratings by Moody’s and S&P, respectively, applicable on
such date to the Index Debt:

 

 



  Index Debt Ratings
(S&P/Moody’s) Facility Fee
(basis points per annum) LIBOR Margin (basis points per annum) ABR Margin (basis
points per annum) Category 1 A/A2 or higher 7.0 80.5

0.0

 

Category 2 A-/A3 9.0 91.0 0.0 Category 3 BBB+/Baa1 10.0 102.5 2.5 Category 4
BBB/Baa2 12.5 112.5 12.5 Category 5 BBB-/Baa3 or lower 15.0 122.5 22.5



 

 

3 



 

For purposes of the foregoing, (i) if neither Moody’s nor S&P shall have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last two sentences of this definition), then both such rating
agencies shall be deemed to have established a rating in Category 5; (ii) if
only one of Moody’s or S&P shall have in effect a rating for the Index Debt,
then the Borrower and the Lenders will negotiate in good faith to agree upon
another rating agency to be substituted by an amendment to this Agreement for
the rating agency which shall not have a rating in effect, and in the absence of
such amendment the Applicable Rate will be determined by reference to the
available rating; (iii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall fall within different
Categories, the Applicable Rate shall be based on the higher of the two ratings
unless one of the two ratings is two or more Categories lower than the other, in
which case the Applicable Rate shall be determined by reference to the Category
next below that of the higher of the two ratings; and (iv) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall be changed (other than as a result of a change in the rating system
of Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s or S&P shall change, the
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating or ratings most
recently in effect prior to such change or cessation. If both Moody’s and S&P
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Lenders shall negotiate in good faith to agree upon a
substitute rating agency and to amend the references to specific ratings in this
definition to reflect the ratings used by such substitute rating agency, and in
the absence of such amendment then the Applicable Rate shall be determined by
reference to the rating or ratings most recently in effect prior to such change
or cessation.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower.

 

“Attributable Debt” means, at any date with respect to any Sale/Leaseback
Transaction in respect of which the obligations of the Borrower or any
Subsidiary do not constitute Capital Lease Obligations, the aggregate amount of
rental payments due from the Borrower or such Subsidiary, as the case may be,
under the lease entered into in connection with such Sale/Leaseback Transaction
during the remaining term of such lease, net of rental payments which have been
defeased or secured by deposits, discounted from the respective due dates
thereof to such date using a discount rate equal to the discount rate that would
then be used to calculate the amount of Capital Lease Obligations with respect
to a comparable capital lease.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.02(e).

 

 

4 



 

“ Augmenting Lender Supplement” has the meaning assigned to such term in Section
2.02(e).

 

“Availability Period” means with respect to each Lender, at any time, the period
from and including the Closing Date to but excluding the earlier of the Maturity
Date then in effect with respect to such Lender and the date of termination of
the Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan.”

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means CSX Corporation, a Virginia corporation.

 

“Borrowing” means (a) a Revolving Loan or a group of Revolving Loans of the same
Type made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect or (b) a
Competitive Loan or group of Competitive Loans of the same Type made on the same
date and as to which a single Interest Period is in effect.

 

 

5 



 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement (including, without
limitation, all requests, rules, guidelines, requirements and directives
adopted, regardless of the date enacted, adopted, issued or implemented (i)
under the Dodd-Frank Wall Street Reform and Consumer Protection Act or (ii) by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, pursuant to Basel III).

 

“Class” refers, when used in reference to any Loan or Borrowing, to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Competitive
Loans.

 

“ Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02), which date shall be
no later than April 15, 2019.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

 

6 



 

“ Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.08, (b) increased from time to
time with respect to an Increasing Lender pursuant to Section 2.02(e) and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment or in the Augmenting Lender
Supplement pursuant to which such Lender shall have assumed its Commitment, as
applicable.

 

“ Commitment Increase Supplement” has the meaning assigned to such term in
Section 2.02(e).

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

 

“Competitive Loan” means a Loan made pursuant to Section 2.04.

 

“Competitive Loan Note” has the meaning assigned to such term in Section
2.09(e).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” means the Administrative Agent, each Issuing Bank or any other
Lender.

 

“Credit Rating Event” means the first time after the Closing Date on which the
Index Debt is rated A- or higher by S&P and A3 or higher by Moody’s, in each
case with a stable outlook or better.

 

“Debt” means, as to the Borrower or any Subsidiary at any date of determination
thereof, any obligation of the Borrower or such Subsidiary, as the case may be,
to the extent that such obligation should be reflected in “Short Term Debt” or
“Long Term Debt” on a consolidated balance sheet or statement of financial
position of the Borrower and such Subsidiaries at such date in accordance with
GAAP.

 

 

7 



 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of (A) a Bankruptcy Event or (B) a Bail-In Action.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Documentation Agents” means the collective reference to Bank of America, N.A.
and Barclays Bank PLC, in their respective capacities as documentation agents
hereunder.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

 

8 



 

“ electronic pdf” means a document that has been converted to an electronic
image and is delivered or furnished by electronic communication.

 

“ Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources or the
management, release or threatened release of any Hazardous Material.

 

“ Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standards of Section 412 of the
Code and Section 302 of ERISA, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 303(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be insolvent within the meaning of
Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

 

9 



 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).

 

“Events of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
Taxes imposed on (or measured by) income and any branch profits Taxes imposed as
a result of a present or former connection between the Administrative Agent, any
Lender, any Issuing Bank or other recipient of such payment and the jurisdiction
of the governmental authority imposing such Tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent, such Lender or such Issuing Bank having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document), (b) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Sections 2.08(d) or 2.18(b)), any withholding Tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement or is attributable to such Foreign Lender’s failure or
inability to comply with Section 2.16(f), except to the extent that such Foreign
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 2.16(a) and (c) any Taxes imposed pursuant to FATCA.

 

“ Existing Credit Agreement” means the Five-Year Revolving Credit Agreement,
dated as of May 21, 2015, among CSX Corporation, as borrower, the lenders
parties thereto, Citibank, N.A., Credit Suisse AG, New York Branch, Mizuho Bank,
Ltd. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as syndication agents, Morgan
Stanley Senior Funding, Inc., PNC Bank, National Association, The Northern Trust
Company and UBS Securities LLC, as documentation agents and JPMorgan Chase Bank,
N.A., as administrative agent.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with, as reasonably determined by the
Administrative Agent after consultation with the Borrower), any current or
future effective regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
entered into in connection with the implementation of the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of calculating such rate.

 

 

10 



 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

 

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

 

“Granting Lender” has the meaning assigned to such term in Section 9.04(h).

 

“Guarantee” of or by any Person (the “guarantor ”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any collateral security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or

 

 

11 



 

petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“IBA” has the meaning assigned to such term in Section 1.05.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

 

“Increasing Lender” has the meaning assigned to such term in Section 2.02(e).

 

“Indebtedness” of any Person means, without duplication, (a) all payment
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all payment obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all payment
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all payment
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all payment obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty and (j)
all payment obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnified Taxes” means (a) Taxes arising directly from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document other than Excluded Taxes and (b) Other Taxes.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last

 

 

12 



 

day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and (c) with respect to any Fixed Rate Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Fixed Rate Borrowing with an Interest Period of more than
90 days’ duration (unless otherwise specified in the applicable Competitive Bid
Request), each day prior to the last day of such Interest Period that occurs at
intervals of 90 days’ duration after the first day of such Interest Period, and
any other dates that are specified in the applicable Competitive Bid Request as
Interest Payment Dates with respect to such Borrowing.

 

“ Interest Period” means (a) with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, and (b) with respect to any Fixed Rate
Borrowing, the period (which shall not be less than 7 days or more than 360
days) commencing on the date of such Borrowing and ending on the date specified
in the applicable Competitive Bid Request; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate (for the
longest period for which the LIBO Screen Rate is available in Dollars) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate (for the
shortest period for which that LIBO Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, as of the Specified Time on
the Quotation Day for such Interest Period. When determining the rate for a
period which is less than the shortest period for which the LIBO Screen Rate is
available, the LIBO Screen Rate for purposes of clause (a) above shall be deemed
to be the overnight rate for Dollars reasonably determined by the Administrative
Agent from such service as the Administrative Agent may select.

 

“IRS” means the U.S. Internal Revenue Service.

 

“ Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as issuer of
Letter of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i).

 

 

13 



 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Affiliate” means (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Lender Parent” means with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Augmenting Lender Supplement, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption or pursuant to Section
2.08(d) or 2.18.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars) for a period equal in length to such Interest Period appearing
on pages LIBOR01 or LIBOR02 published by Reuters (or, in the event such rate
does not appear on either of such Reuters pages, on any successor or substitute
page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market; in each case, the “LIBO Screen Rate”) as of the
Specified Time on the Quotation Day for such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period; provided
that if the LIBO Screen Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement; provided further that if the LIBO
Screen Rate shall not be available at any time for such Interest Period (an
“Impacted Interest Period”) with respect to Dollars, the LIBO Rate shall be the
Interpolated Rate at such time; provided that if the Interpolated Rate is less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

 

 

14 



 

“Lien” means, (a) with respect to any asset, (i) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, or (ii) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities (other than with respect to the capital stock of any Foreign
Subsidiary, any such option or right granted consistent with the past practice
of the Borrower and the Subsidiaries).

 

“Loan Documents” means this Agreement, the Notes, any Augmenting Lender
Supplement or Commitment Increase Supplement, and any amendment, waiver,
supplement or other modification of any of the foregoing.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 51% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, and for all purposes after the Loans become due and payable pursuant to
Article VII or all Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Revolving Credit
Exposures in determining the Majority Lenders.

 

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect ” means a material adverse change in the consolidated
financial condition, operations or assets of the Borrower and its consolidated
Subsidiaries, taken as a whole.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrower and the Subsidiaries in an aggregate
principal amount exceeding $200,000,000.

 

“Maturity Date” means, with respect to each Lender, the fifth anniversary of the
Closing Date, as such date with respect to such Lender may be extended pursuant
to the terms of this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

 

15 



 

“Non-Approving Lender” has the meaning assigned to such term in Section 2.08(d).

 

“Non-Collective Maturity Date” means any date as of which any Commitment expires
in accordance with its terms, but not all Commitments expire.

 

“Notes” means the collective reference to any Competitive Loan Notes and
Revolving Loan Notes.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for the purposes of calculating such rate.

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes or any other excise or property
taxes, charges or similar levies arising directly from any payment made
hereunder or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, this Agreement or any other Loan
Document.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar Borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Participant” has the meaning assigned to such term in Section 9.04(e).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

Liens imposed by law for taxes that are not yet due or are being contested in
compliance with Section 5.04;

 

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
Liens imposed by law, arising in the ordinary course of business;

 

pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations (other than ERISA);

 

 

16 



 

deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business; and

 

easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Debt.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“ Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
in the U.S. as the prime rate in effect; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Quotation Day” means with respect to any Eurodollar Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

 

“Register” has the meaning assigned to such term in Section 9.04(c).

 

“Regulation U” means Regulation U of the Board.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Restricted Margin Stock” means Margin Stock owned by the Borrower or any
Subsidiary which represents not more than 33-1/3% of the aggregate value
(determined in accordance with Regulation U), on a consolidated basis, of the
property and assets of the Borrower and the Subsidiaries (other than any Margin
Stock) that is subject to the provisions of Article 6 (including Section 6.02).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

 

 

17 



 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“Revolving Loan Note” has the meaning assigned to such term in Section 2.09(e).

 

“Sale/Leaseback Transaction” has the meaning assigned to such term in Section
6.03.

 

“ Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person 50% or more owned or controlled by any such Person or Persons
described in the foregoing clauses (a) and (b).

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission.

 

“Securitization Subsidiary” means any Subsidiary which (i) engages in no
activities other than in connection with Securitization Transactions permitted
by this Agreement and activities incidental thereto and owns no assets other
than a pool of accounts receivable and the proceeds thereof, or (ii) whose
primary purpose is to hold title or ownership interests in a pool of accounts
receivable and the proceeds thereof in connection with Securitization
Transactions.

 

“Securitization Transaction” means (i) any transaction or series of transactions
that may be entered into by the Borrower or any Subsidiary pursuant to which the
Borrower or such Subsidiary may sell, convey or otherwise transfer a pool of
accounts receivable and the proceeds thereof (whether now existing or arising in
the future) to (a) a Securitization Subsidiary (in the case of a transfer by the
Borrower or any Subsidiary other than a Securitization Subsidiary) or (b) any
other Person (in the case of a transfer by a Securitization Subsidiary), for the
purpose of the incurrence by such other Person of Indebtedness secured by a Lien
on such accounts receivable and the proceeds thereof (or on beneficial interests
of such accounts receivable and the proceeds thereof) or the issuance of
certificates representing beneficial interests in such accounts receivable and
the proceeds thereof, or (ii) any transaction or series of transactions
(including, without limitation, borrowings pursuant to any credit agreement)
that may be entered into by any Securitization Subsidiary pursuant to which such
Securitization

 

 

18 



 

Subsidiary may grant a security interest in its assets (whether now existing or
arising in the future) in connection with the incurrence of Indebtedness by such
Securitization Subsidiary.

 

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” of the Borrower within the meaning of the SEC’s Regulation S-X, and
any other Subsidiary that the Borrower may from time to time designate as a
“Significant Subsidiary” by written notice to such effect to the Administrative
Agent.

 

“SPC” has the meaning assigned to such term in Section 9.04(h).

 

“Specified Time” means 11:00 a.m., London time.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Successor Corporation” has the meaning assigned to such term in Section 6.04.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

 

“Syndication Agents” means the collective reference to Citibank, N.A., Credit
Suisse AG, Cayman Islands Branch, Mizuho Bank, Ltd., Morgan Stanley Senior
Funding, Inc., PNC Bank, National Association, The Northern Trust Company and
UBS Securities LLC, in their respective capacities as syndication agents
hereunder.

 

 

19 



 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Total Capitalization” means, at any date of determination thereof, the sum of
Total Debt at such date plus Total Shareholders’ Equity at such date.

 

“Total Debt” means, at any date of determination thereof, without duplication,
all Debt of the Borrower and the Subsidiaries at such date.

 

“Total Shareholders’ Equity” means, as to the Borrower at any date of
determination thereof, (a) the sum of all items which would be included under
shareholders’ equity on a consolidated balance sheet or statement of financial
position of the Borrower at such date in accordance with GAAP plus, without
duplication, (b) $4.1 billion, which represents the Borrower’s acquisition price
of a 42% ownership stake in Conrail Inc.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and any Notes, the borrowing of Loans, the use of the proceeds
thereof, the request for the issuance of Letters of Credit hereunder and, to the
extent utilized by the Borrower, any increase of Commitments and any extension
of the Maturity Date.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

 

“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.16(f)(ii)(D).

 

“Unrestricted Margin Stock” means any Margin Stock owned by the Borrower or any
Subsidiary which is not Restricted Margin Stock.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower or the Administrative Agent, as the case
may be.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or

 

 

20 



 

by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a
“Eurodollar Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “but not limited to”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP (provided that all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made (i) without giving effect to any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein and (ii) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof); provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Majority Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

Notwithstanding the foregoing, for the purposes of this Agreement and the other
Loan Documents, all obligations of any person that are or would have been
treated as operating leases for purposes of GAAP prior to the issuance by the
Financial Accounting Standards Board

 

 

21 



 

on February 25, 2016 of an Accounting Standards Update (the “ASU”) shall
continue to be accounted for as operating leases (whether or not such operating
lease obligations were in effect on such date) notwithstanding the fact that
such obligations are required in accordance with the ASU (on a prospective or
retroactive basis or otherwise) to be treated as capitalized lease obligations
in the Borrower’s financial statements.

 

SECTION 1.05. Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.13(b) of this Agreement,
such Section 2.13(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to Section
2.13, in advance of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.13(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Revolving Loans in Dollars to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the Aggregate Outstanding Extensions
of Credit exceeding the total Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.

 

 

22 



 

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

 

(b)   Subject to Section 2.13, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c)   At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments then in effect or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Each Competitive Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000. Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of 20 Eurodollar Revolving
Borrowings outstanding.

 

(d)   Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Loan
included in any Borrowing if the Interest Period requested with respect to such
Loan would end after the Maturity Date in effect for any Lender making such
Loan.

 

(e)   The Borrower may from time to time elect to increase the Commitments then
in effect in a minimum amount of $25,000,000 so long as, after giving effect
thereto, the aggregate amount of the Commitments then in effect does not exceed
$1,600,000,000. The Borrower may arrange for any such increase to be provided by
one or more Lenders (each Lender so agreeing to an increase in its Commitment,
an “Increasing Lender”), or by one or more banks, financial institutions or
other entities (each such bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Commitments, or extend
Commitments, as the case may be, provided that (i) each Augmenting Lender shall
be subject to the approval of the Borrower, each Issuing Bank and the
Administrative Agent (which approval shall, in each case, not be unreasonably
withheld) and (ii) (x) in the case of an Increasing Lender, the Borrower and
such Increasing Lender execute an agreement substantially in the form of Exhibit
E hereto (a “Commitment Increase Supplement”), reasonably approved by the
Administrative Agent, and (y) in the case of an Augmenting Lender, the Borrower
and such Augmenting Lender execute an agreement substantially in the form of
Exhibit F hereto (an “Augmenting Lender Supplement”),

 

 

23 



 

reasonably approved by the Administrative Agent. Subject to the terms and
conditions of this Section 2.02(e), increases in and new Commitments created
pursuant hereto shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Lenders, and the Administrative Agent
shall notify each affected Lender thereof. Notwithstanding the foregoing, no
increase in the Commitments (or in the Commitment of any Lender), shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase, the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied (or waived in accordance with Section
9.02) and the Administrative Agent shall have received a Commitment Increase
Supplement or Augmenting Lender Supplement with a certification to this effect,
and (ii) the Administrative Agent shall have received documents consistent with
those delivered on the Closing Date under Section 4.01(c) as to the corporate
power and authority of the Borrower to borrow hereunder after giving effect to
such increase. On the effective date of any increase in the Commitments, (i)
each relevant Increasing Lender and Augmenting Lender shall make available to
the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other relevant
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other relevant
Lenders, each Lender’s portion of the outstanding Loans of all the Lenders to
equal its then effective Applicable Percentage of such outstanding Loans, and
(ii) the Borrower shall be deemed to have repaid and reborrowed all outstanding
Loans as of the date of any increase in the Commitments (with such reborrowing
to consist of the Types of Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Borrower in accordance with the
requirements of Section 2.03). The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence in respect of each Eurodollar Loan shall
be subject to indemnification by the Borrower pursuant to the provisions of
Section 2.15 if the deemed payment occurs other than on the last day of any
related Interest Period.

 

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or electronic pdf to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)the aggregate amount of the requested Borrowing;

 

(ii)the date of such Borrowing, which shall be a Business Day;

 

(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 



 

 

24 



 

(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period the Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans; provided that the
Aggregate Outstanding Extensions of Credit at any time shall not exceed the
total Commitments at such time. To request Competitive Bids, the Borrower shall
notify the Administrative Agent of such request by telephone, in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, four
Business Days before the date of the proposed Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 10:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that the
Borrower may submit up to (but not more than) three Competitive Bid Requests at
the same time on the same day, but a Competitive Bid Request shall not be made
within three Business Days after the date of any previous Competitive Bid
Request, unless any and all such previous Competitive Bid Requests shall have
been withdrawn or all Competitive Bids received in response thereto rejected.
Each such telephonic Competitive Bid Request shall be confirmed promptly by hand
delivery, telecopy or electronic pdf to the Administrative Agent of a written
Competitive Bid Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Competitive Bid Request
shall specify the following information in compliance with Section 2.02:

 

(i)the aggregate amount of the requested Borrowing;

 

(ii)the date of such Borrowing, which shall be a Business Day;

 

(iii)whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

 





(iv)    the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

 

(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.

 

 

25 



 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy or electronic pdf, inviting the Lenders to submit
Competitive Bids.

 

(b)   Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy or electronic
pdf, in the case of a Eurodollar Competitive Borrowing, not later than 9:30
a.m., New York City time, three Business Days before the proposed date of such
Competitive Borrowing and, in the case of a Fixed Rate Borrowing, not later than
9:30 a.m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.

 

(c)   The Administrative Agent shall promptly notify the Borrower by telecopy or
electronic pdf of the Competitive Bid Rate and the principal amount specified in
each Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.

 

(d)   Subject only to the provisions of this paragraph, the Borrower may accept
or reject any Competitive Bid. The Borrower shall notify the Administrative
Agent by telephone, confirmed by telecopy or electronic pdf in a form approved
by the Administrative Agent, whether and to what extent it has decided to accept
or reject each Competitive Bid, in the case of a  Eurodollar Competitive
Borrowing, not later than 10:30 a.m., New York City time, three Business Days
before the date of the proposed Competitive Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 10:30 a.m., New York City time, on the
proposed date of the Competitive Borrowing; provided that (i) the failure of the
Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if the Borrower rejects a Competitive Bid made
at a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive
Bids accepted by the Borrower shall not exceed the aggregate amount of the
requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above, the
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided further that, if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple

 

 

26 



 

thereof, and in calculating the pro rata allocation of acceptances of portions
of multiple Competitive Bids at a particular Competitive Bid Rate pursuant to
clause (iv) the amounts shall be rounded to integral multiples of $1,000,000 in
a manner determined by the Borrower. A notice given by the Borrower pursuant to
this paragraph shall be irrevocable.

 

(e)   The Administrative Agent shall promptly notify each bidding Lender by
telecopy or electronic pdf whether or not its Competitive Bid has been accepted
(and, if so, the amount and Competitive Bid Rate so accepted), and each
successful bidder will thereupon become bound, subject to the terms and
conditions hereof, to make the Competitive Loan in respect of which its
Competitive Bid has been accepted.

 

(f)    If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

 

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower (and, if a Letter of Credit is issued
for the benefit of any Subsidiary, such Subsidiary) may request the issuance of
Letters of Credit for the account of the Borrower (and, if such Letter of Credit
is issued for the benefit of any Subsidiary, for the account of the Borrower and
such Subsidiary, jointly and severally), in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank with respect
to any Letter of Credit, the terms and conditions of this Agreement shall
control. The Borrower unconditionally and irrevocably agrees that, in connection
with any Letter of Credit issued for the account of any Subsidiary as provided
in the first sentence of this paragraph, it will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of fees due under Section 2.11 to the same extent as if it were the sole
account party in respect of such Letter of Credit.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver,
telecopy or electronically pdf to the relevant Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
the date of issuance, amendment, renewal or extension, the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the relevant
Issuing Bank, the Borrower also shall submit a letter of credit application on
the relevant Issuing Bank’s standard form in connection with any request for a
Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
LC Exposure shall

 

 

27 



 

not exceed $50,000,000 and (ii) the Aggregate Outstanding Extensions of Credit
shall not exceed the total Commitments at such time.

 

(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is five Business Days
prior to the earlier of (whether or not such date shall have passed already) (A)
the Maturity Date then in effect and (B) any Non-Collective Maturity Date and
(ii) the date one year after the date of the issuance of such Letter of Credit,
provided that, subject to clause (i) above, any Letter of Credit may, at the
request of the Borrower as set forth in the application for such Letter of
Credit, be automatically renewed on each anniversary of the issuance thereof for
an additional period of one year unless the Issuing Bank which issued such
Letter of Credit shall have given prior written notice to the Borrower and the
beneficiary of such Letter of Credit that such Letter of Credit will not be
renewed.

 

(d)   Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) by an Issuing Bank and without
any further action on the part of such Issuing Bank or the Lenders, such Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of such Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of any Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)   Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit issued by it, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Revolving Borrowing in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent such
Lender’s Applicable Percentage of the payment then due from the Borrower, in the
same manner as provided in Section 2.06 with

 

 

28 



 

respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis , to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the relevant Issuing Bank the amounts so received by
it from the Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the relevant Issuing Bank or, to the
extent that Lenders have made payments pursuant to this paragraph to reimburse
the relevant Issuing Bank, then to such Lenders and the relevant Issuing Bank as
their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse an Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of:

 

(i)    any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein;

 

(ii)    any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or this Agreement;

 

(iii)    the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

 

(iv)    any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect;

 

(v)    payment by any Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit; and

 

(vi)    any other act or omission to act or delay of any kind of any Issuing
Bank, the Lenders, the Administrative Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.

 

Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder,

 

 

29 



 

including any of the circumstances specified in clauses (i) through (vi) above,
as well as any error, omission, interruption, loss or delay in transmission or
delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise the agreed standard of care (as set forth below) in
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that
each Issuing Bank shall have exercised the agreed standard of care in the
absence of gross negligence or willful misconduct on the part of such Issuing
Bank, except to the extent that applicable law requires a different standard of
care. Without limiting the generality of the foregoing, it is understood that an
Issuing Bank may accept documents that appear on their face to be in substantial
compliance with the terms of a Letter of Credit, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and may make payment upon presentation of documents that appear on their face to
be in substantial compliance with the terms of such Letter of Credit; provided
that such Issuing Bank shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit.

 

(g)   Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
electronic pdf) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)   Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest,
payable on demand, for each day from and including the date such LC Disbursement
is made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
relevant Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse an
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i)    Replacement of the Issuing Banks. Each Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank, provided that the
successor Issuing Bank must be a Lender or an Affiliate of a Lender. The
Administrative Agent shall notify the Lenders of any such

 

 

30 



 

replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (ii) references herein to
the term “Issuing Bank” shall be deemed to refer to such successor Issuing Bank,
any other Issuing Bank, or any previous Issuing Bank, or to such successor
Issuing Bank, all other Issuing Banks and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Majority Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing at least 51% of the
total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (f) or (g) of Article VII. Such deposit shall be held in New
York by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Investment of such deposits shall, to the
extent reasonably practicable, be made at the direction of the Administrative
Agent and at the Borrower’s risk and expense. Unless invested in accordance with
the preceding sentence, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
relevant Issuing Bank for LC Disbursements for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing at least 51% of the total LC Exposure), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

 

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent

 

 

31 



 

in New York City and designated by the Borrower in the applicable Borrowing
Request or Competitive Bid Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the relevant Issuing Bank.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing and the Administrative Agent shall
promptly return to the Borrower any amount (including interest) paid by the
Borrower to the Administrative Agent pursuant to the immediately preceding
sentence, together with any interest thereon paid by such Lender for any day not
covered by the Borrower’s payment.

 

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Competitive Borrowings, which may not be converted or continued.

 

(b)   To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, telecopy or electronic pdf to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.

 

(c)   Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

 

32 



 

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)   Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)   If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Majority Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

 

SECTION 2.08. Expiration, Termination, Reduction and Extension of Commitments.
(a) Unless previously terminated, the Commitment of each Lender shall expire on
the Maturity Date in effect from time to time with respect to such Lender.

 

(b)   The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the Aggregate Outstanding Extensions of Credit would exceed the
total Commitments.

 

(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (c) of this Section at least
three Business

 

 

33 



 

Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments then in effect.

 

(d)    On any date after the first anniversary of the Closing Date, but no more
than (i)  twice during the life of the Agreement and (ii) once during any
twelve-month period, (each, an “Extension Date”), the Borrower shall have the
right, with the consent of the Lenders holding a majority of the Commitments,
subject to the terms and conditions of this Section 2.08(d), to extend the
Maturity Date then in effect (each, an “Extension Effective Date”) by one
additional year from such Extension Date; provided, that (i) the representations
and warranties of the Borrower set forth in this Agreement shall be true and
correct on such Extension Date both before and immediately after giving effect
to the proposed Maturity Date extension, (ii) no Default shall have occurred and
be continuing on such Extension Date both before and immediately after giving
effect to the proposed Maturity Date extension, (iii) on or prior to the
Extension Effective Date, the Administrative Agent shall have received payment
of all fees and interest accrued and payable on the Extension Effective Date and
(iv) the Maturity Date shall not be extended with respect to any Lender without
the consent of such Lender. At least 30 days prior to the relevant Extension
Date, the Borrower shall provide written notice to the Administrative Agent of
the proposed Maturity Date extension. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each Lender thereof. Any Lender that
shall not have provided its written consent to the proposed Maturity Date
extension by the date that is 10 Business Days prior to the relevant Extension
Date shall be deemed to have elected not to approve of such extension. In the
event any Lender does not (or is deemed to not) consent to an extension of the
Maturity Date then in effect with respect to such Lender (with respect to such
extension, a “Non-Approving Lender”), such Lender’s Commitment shall expire on
the Maturity Date then in effect with respect to such Lender and for all
purposes of this Agreement “Maturity Date” in respect of such Lender, the Loans
made by it and any other amounts owing to such Lender hereunder shall mean such
Maturity Date. As of the Maturity Date then being extended, upon effectiveness
of such extension, the Applicable Percentages of the Lenders shall be deemed
modified as appropriate to reflect the expiration of the Commitment of any
Non-Approving Lender with respect to such extension. The Borrower shall have the
right, at its sole expense, upon notice to the Administrative Agent and any
Non-Approving Lender in respect of any Maturity Date extension, to require such
Lender to assign and delegate, prior to the relevant Extension Date, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04) all its interests, rights and obligations under this Agreement and
the other Loan Documents to which it is a party (other than any Competitive
Loans held by it) to an assignee that shall assume such obligations (which
assignee may be another Lender that accepts such assignment), provided, such
assignee concurrently with such assignment approves such extension; and
provided, further, that (i) the Borrower (unless the assignee is a Lender) shall

 

 

34 



 

have received the prior written consent of the Administrative Agent and each
Issuing Bank (which consent shall not unreasonably be withheld) and (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans (other than Competitive Loans) and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal, participations in LC Disbursements and accrued interest and fees) or
the Borrower (in the case of all other amounts).

 

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date in effect from time to time, with respect to such Lender and (ii)
to the Administrative Agent for the account of each Lender that has made a
Competitive Loan the then unpaid principal amount of such Competitive Loan on
the last day of the Interest Period applicable to such Loan.

 

(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i)  the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof. In
case of any discrepancy between the entries made by the Administrative Agent
pursuant to this paragraph and the entries made by any Lender pursuant to
paragraph (b) of this Section, such Lender’s entries shall be considered
correct, in the absence of manifest error.

 

(d)   In case of any dispute, action or proceeding relating to any Loan, the
entries made in the accounts maintained pursuant to paragraph (b) or (c) of this
Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e)   Any Lender may request of the Borrower that (i) Revolving Loans made by it
be evidenced by a promissory note, substantially in the form of Exhibit B-1 (a
“Revolving Loan Note”) and (ii) Competitive Loans made by it be evidenced by a
promissory note, substantially in the form of Exhibit B-2 (a “Competitive Loan
Note”). In such event, the Borrower shall prepare, execute and deliver to such
Lender promissory notes in such forms payable to the order of such Lender (or,
if requested by such Lender, to such Lender and its registered assigns).
Thereafter, the Loans evidenced by such promissory notes and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such forms payable to the order
of the payee named therein (or, if any such promissory note is a registered
note, to such payee and its registered assigns).

 

 

35 



 

SECTION 2.10. Optional Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section;
provided that the Borrower shall not have the right to prepay any Competitive
Loan without the prior written consent of the Lender thereof.

 

(b)   The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy or electronic pdf) of any prepayment to be made pursuant to
paragraph (a) of this Section (i) in the case of prepayment of a Eurodollar
Revolving Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.08, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.08. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Except as set forth in
paragraph (d) below, each prepayment of a Revolving Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by payment of accrued interest to the extent required by Section
2.12.

 

(c)   The provisions of Section 2.09(a) notwithstanding, the Borrower shall,
without notice or demand, repay all Loans of each Non-Approving Lender on the
Maturity Date then in effect with respect to such Lender.

 

SECTION 2.11. Fees . (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the then effective Commitment of such
Lender (whether used or unused) during the period from and including the Closing
Date to but excluding the date on which such Commitment expires or is
terminated; provided that, if such Lender continues to have any Revolving Credit
Exposure after its Commitment terminates or expires, then such facility fee
shall continue to accrue on the daily amount of such Lender’s Revolving Credit
Exposure from and including the date on which its Commitment terminates to but
excluding the date on which such Lender ceases to have any Revolving Credit
Exposure. Accrued facility fees with respect to each Lender shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitment of such Lender terminates or expires,
commencing on the first such date to occur after the date hereof; provided that
any facility fees accruing after the date on which the Commitment of such Lender
terminates or expires shall be payable on demand. All facility fees shall be
computed on the basis of a year of 365 (or 366 in the case of a leap year) days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

 

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall

 

 

36 



 

accrue at a rate per annum equal to the Applicable Rate applicable to interest
on Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to each
Issuing Bank a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Borrower and such Issuing Bank on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) relating to the Letters of Credit issued by such
Issuing Bank during the period from and including the Closing Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any such LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees with respect to each Lender and Issuing Bank, respectively,
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the date on which such Lender’s
or Issuing Bank’s Commitments terminate or expire and any such fees accruing
after the date on which the Commitments terminate or expire shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 365 (or 366 in the
case of a leap year) days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(c)   The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

(d)   All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Rate.

 

(b)   The Loans comprising each Eurodollar Borrowing shall bear interest at a
rate per annum equal to (i) in the case of a Eurodollar Revolving Loan, the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate or (ii) in the case of a Eurodollar Competitive Loan, the LIBO
Rate for the Interest Period in effect for such Borrowing plus (or minus, as
applicable) the Margin applicable to such Loan.

 

(c)   Each Fixed Rate Loan shall bear interest at a rate per annum equal to the
Fixed Rate applicable to such Loan.

 

(d)   Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at

 

 

37 



 

stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, from and including the date such
amount shall become due, but excluding the date such amount shall be paid in
accordance with Section 2.17, at a rate per annum equal to (i) in the case of
overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided above.

 

(e)   Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (iii) in the event of any conversion of any Eurodollar
Revolving Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion
and (iv) all accrued interest on each Loan shall be payable upon termination or
expiration of the Commitment of the Lender making such Loan.

 

(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or

 

366  days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
presumptively correct absent manifest error.

 

SECTION 2.13. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

 

(i)    the Administrative Agent determines (which determination shall be
presumptively correct, absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or

 

(ii)    the Administrative Agent is advised by the Majority Lenders (or, in the
case of a Eurodollar Competitive Loan, the Lender that is required to make such
Loan) that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic pdf as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective, (ii) if any Borrowing Request requests a
Eurodollar Revolving

 

 

38 



 

Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by the Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that (A) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by the Borrower for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

 

(b) If at any time the Borrower or the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Majority Lenders
stating that such Majority Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause

 

(b) (but, in the case of the circumstances described in clause (ii)(w), clause
(ii)(x) or clause (ii)(y) of the first sentence of this Section 2.13(b), only to
the extent the LIBO Screen Rate such Interest Period is not available or
published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Revolving Borrowing to, or continuation of
any Revolving Borrowing as, a Eurodollar Borrowing shall be ineffective, (y) if
any Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing
shall be made as an ABR Borrowing and (z) any request by the Borrower for a
Eurodollar Competitive Loan shall be ineffective.

 

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

 

 

39 



 

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

 

(ii)    subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes (other than any Indemnified Taxes, Other Taxes or Excluded Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement, any of the other Loan Documents or
Eurodollar Loans or Fixed Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or, in
the case of (ii), any Loans) or to increase the cost to such Lender or any
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank (or, in the case of (ii), the Administrative Agent, such Lender or
such Issuing Bank) hereunder in respect of such Loan or Letter of Credit by an
amount deemed by such Lender or such Issuing Bank (or, in the case of (ii), the
Administrative Agent, such Lender or such Issuing Bank) to be material, then the
Borrower will pay to such Lender or such Issuing Bank (or, in the case of (ii),
the Administrative Agent, such Lender or such Issuing Bank), as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank (or, in the case of (ii), the Administrative Agent, such Lender or such
Issuing Bank), as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)   If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, any of the other Loan Documents or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy or liquidity) by an amount deemed by such Lender or such Issuing Bank
to be material, then from time to time the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts (including the basis therefor and the calculation thereof, which claim
and the determination thereof shall be made in good faith by the applicable
Lender or Issuing Bank and consistent with similarly situated customers of the
applicable Lender or Issuing Bank under

 

 

40 



 

agreements having provisions similar to this Section 2.14 after consideration of
such factors as the Administrative Agent, such Lender or such Issuing Bank, as
applicable, then reasonably determines to be relevant; provided that none of the
Administrative Agent, such Lender or such Issuing Bank, as applicable, shall be
required to disclose any confidential or proprietary information in connection
therewith) necessary to compensate such Lender or such Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be presumptively
correct absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)   Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than three months prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the three-month period referred to above shall be extended to include the period
of retroactive effect thereof.

 

(e)    Notwithstanding the foregoing provisions of this Section, a Lender shall
not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

 

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.10(b) and is revoked in accordance herewith), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan, or (e) the assignment of any Eurodollar Loan or Fixed Rate Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.18, then, in any such event,
the Borrower shall compensate each Lender for the loss and the actual cost and
expense attributable to such event. In the case of a Eurodollar Loan, the loss
to any Lender attributable to any such event shall be deemed to include an
amount reasonably determined by such Lender to be equal to the excess, if any,
of (i) the amount of interest that such Lender would pay for a deposit equal to
the principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate (in the case of a Eurodollar
Revolving Loan) or the LIBO Rate (in the case of a Eurodollar Competitive Loan)
for such Interest Period, over (ii) the amount of interest that such Lender
would earn on such principal

 

 

41 



 

amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
Affiliate of such Lender) for dollar deposits from other banks in the eurodollar
market at the commencement of such period. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive (including
the basis therefor and the calculation thereof) pursuant to this Section shall
be delivered to the Borrower and shall be presumptively correct absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any Loan Document shall be made free and
clear of and without deduction for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
making all required deductions (including deductions and withholdings applicable
to additional sums payable under this Section) the Administrative Agent, each
Lender or each Issuing Bank (as the case may be) receives an amount equal to the
sum it would have received had no such deductions or withholding been made.

 

(b)   In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of any Other Taxes.

 

(c)   The Borrower shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 30 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto to the extent such penalties, interest and expenses shall not
result from any action or inaction on the part of the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, whether or not such Indemnified
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability
(including the basis therefor and the calculation thereof) delivered to the
Borrower by a Lender or an Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Bank, shall be presumptively correct absent manifest error.

 

(d)   Each Lender and each Issuing Bank shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes, and without limiting the
obligation of the Borrower to do so) attributable to such Lender or such Issuing
Bank that are paid or payable by the Administrative Agent in connection with any
Loan Document and any reasonable expenses arising therefrom or with

 

 

42 



 

respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
Section 2.16(d) shall be paid within 30 days after the Administrative Agent
delivers to the applicable Lender or Issuing Bank a certificate stating the
amount of such payment or liability (including the basis therefor and the
calculation thereof). Such certificate shall be presumptively correct absent
manifest error.

 

(e)   As soon as practicable after any payment of Indemnified Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)    (i) Any Lender that is entitled to an exemption from, or reduction of,
any applicable withholding Tax with respect to any payments under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.16(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense (or, in the case of a
Change in Law, any incremental material unreimbursed cost or expense) or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of such Borrower or the Administrative Agent, any Lender
shall update any form or certification previously delivered pursuant to this

 

Section 2.16(f). If any form or certification previously delivered pursuant to
this Section 2.16(f) expires or becomes obsolete or inaccurate in any respect
with respect to a Lender, such Lender shall promptly (and in any event within 10
days after such expiration, obsolescence or inaccuracy) notify such Borrower and
the Administrative Agent in writing of such expiration, obsolescence or
inaccuracy and update the form or certification if it is legally eligible to do
so.

 

(ii)    Without limiting the generality of the foregoing, each Lender shall, if
it is legally eligible to do so, deliver to such Borrower and the Administrative
Agent (in such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), duly completed and executed copies of
whichever of the following is applicable:

 

A.    in the case of a Lender that is a “U.S. Person” as defined in Section
7701(a)(30) of the Code, IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding Tax;

 

 

43 



 

B.    in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (2)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such Tax treaty;

 

C.    in the case of a Foreign Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Foreign Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;

 

D.    in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit G-1 (a “U.S. Tax
Certificate”) to the effect that such Foreign Lender is not (a) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected and (3) IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable;

 

E.    in the case of a Foreign Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself, (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender
and (3) a U.S. Tax Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3; provided, however, that if the Lender is a partnership and one or
more of its direct or indirect partners are claiming the exemption for portfolio
interest under Section 881(c) of the Code, such Lender may provide a U.S. Tax
Certificate substantially in the form of Exhibit G-4 on behalf of such partners;
or

 

F.    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

 

(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably

 

 

44 



 

requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.16(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

(g)         If the Borrower determines in good faith that a reasonable basis
exists for contesting a Tax, the relevant Lender or the Administrative Agent, as
applicable, shall cooperate with the Borrower in challenging such Tax at the
Borrower’s expense if requested by the Borrower. If any Lender or the
Administrative Agent, as applicable, obtains a credit against or receives a
refund or reduction (whether by way of direct payment or by offset) of any Tax
for which payment has been made pursuant to this Section, which credit, refund
or reduction in the good faith judgment of such Lender or the Administrative
Agent, as the case may be, (and without any obligation to disclose its tax
records) is allocable to such payment made under this Section, the amount of
such credit, refund or reduction (together with any interest received thereon)
promptly shall be paid to the Borrower to the extent payment has been made in
full by the Borrower pursuant to this Section and net of all out-of-pocket
expenses (including any Taxes) of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to the Administrative Agent or
such Lender the amount paid over pursuant to this Section 2.16(g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that the Administrative Agent or such Lender is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (g), in no event will any Lender or the
Administrative Agent be required to pay any amount to the Borrower pursuant to
this paragraph (g) the payment of which would place such Lender or the
Administrative Agent in a  less favorable net after-Tax position than such
Lender or the Administrative Agent would have been in if the Tax subject to
indemnification and giving rise to such credit, refund or reduction had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any Lender or the Administrative Agent to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person.

 

(h)    For purposes of this Section, the term “Lender” includes any Issuing Bank
and the term “applicable law” includes FATCA.

 

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
under Section 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 noon, New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim (the Administrative Agent will use commercially reasonable
efforts to provide an invoice with respect to interest and fees payable
hereunder at least 10 Business Days prior to the date such payment is due;
provided that the Administrative Agent shall have no liability for any failure
or delay in providing any such invoice). Any amounts received after such time on
any date may, in the discretion of the

 

 

45 



 

Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension at the same applicable
rate. All payments hereunder shall be made in Dollars.

 

(b)   If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

 

(c)   Except as provided in Sections 2.09(a) and 2.10(c) with respect to Loans
of a Non-Approving Lender, if any Lender shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Revolving Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may, subject to Section 9.08, exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)   Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the

 

 

46 

 

Lenders or an Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(b) or 2.17(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
or a Participant in such Lender’s Loans requests compensation under Section
2.14, or if the Borrower is required to pay any additional amount to any Lender
or a Participant in such Lender’s Loans or any Governmental Authority for the
account of any Lender or Participant pursuant to Section 2.16, then such Lender
or Participant shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender or Participant, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.14 or 2.16, as the case may be, in the future and (ii) would not subject such
Lender or Participant to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or Participant. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or
Participant in connection with any such designation or assignment. Without
limiting the generality of the foregoing, each Lender and Participant shall use
all reasonable efforts to mitigate the effect upon the Borrower of any increased
capital requirement and shall assess any cost related to such increased capital
on a nondiscriminatory basis among the Borrower and other borrowers of such
Lender or Participant to which such cost applies and such Lender or Participant
shall not be entitled to be compensated for any increased capital requirement
unless it is, as a result of such law, regulation, guideline or request, such
Lender’s or Participant’s policy generally to seek to exercise such rights,
where available, against other borrowers of such Lender or Participant.

 

(b) If any Lender or a Participant in such Lender’s Loans requests compensation
under Section 2.14, or if the Borrower is required to pay any additional amount
to any Lender or Participant or any Governmental Authority for the account of
any Lender or Participant pursuant to Section 2.16, or if any Lender becomes a
Defaulting Lender, or if any Lender shall have a credit rating of C/D (or its
equivalent) or lower by Thomson BankWatch, Inc. (or any successor thereto), then
the Borrower shall have the right, at its sole expense, upon notice to such
Lender and the Administrative Agent, to require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement and the other Loan Documents (other than any outstanding Competitive
Loans held by it) to an assignee that shall assume such obligations (which
assignee

 

 

47 



 

may be another Lender, if a Lender accepts such assignment); provided that (i)
the Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Commitment is being assigned, each Issuing Bank) which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans (other than
Competitive Loans) and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.14 or payments required to be made pursuant to Section 2.16, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

SECTION 2.19. Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.11(a);

 

(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Majority Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;

 

(c)    if LC Exposure exists at the time such Lender becomes a Defaulting Lender
then:

 

(i)    all or any part of LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Credit Exposure plus such Defaulting Lender’s LC Exposure
does not exceed the total of all non-Defaulting Lenders’ Commitments;

 

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.05(j) for so long as such LC Exposure is outstanding;

 

 

48 



 

(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.11(a) and (b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

 

(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all fees payable under Section 2.11(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or cash collateralized;
and

 

(d) so long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.05(j), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.19(c)(i) (and such Defaulting Lender shall not
participate therein).

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent of
any Lender shall occur following the date hereof and for so long as such event
shall continue or (ii) the Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank, as the case may be, shall have entered into arrangements with the Borrower
or such Lender, satisfactory to the Issuing Bank to defease any risk to it in
respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then LC Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable Percentage.

 

 

49 



 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. Each of the Borrower and the Significant
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not result in a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate action of the Borrower. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each Note and each other Loan
Document when executed and delivered by the Borrower will constitute, a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any Subsidiary or any order of any Governmental Authority, (c) will
not violate or result in a default, or give rise to a right to require any
material payment, under any indenture, agreement or other instrument binding
upon the Borrower, any Subsidiary or any of their respective assets, any
indenture, agreement or other instrument a violation, default or required
payment under which would result in a Material Adverse Effect), and (d) will not
result in the creation or imposition of any Lien on any material asset of the
Borrower or any Subsidiary, any Lien on any of its assets if such Lien would
result in a Material Adverse Effect).

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated statement of financial
position, and statements of earnings, changes in shareholders’ equity and cash
flows as of and for the fiscal year ended December 31, 2018, reported on by
Ernst & Young LLP, independent public accountants, certified by a Financial
Officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP.

 

(b) Since December 31, 2018, there has been no Material Adverse Effect.

 

 

50 



 

SECTION 3.05. Properties. (a) Each of the Borrower and the Subsidiaries has good
title to, or valid leasehold interests in or rights to use, all its real and
personal property material to its business, except for such irregularities that,
individually or in the aggregate, would not result in a Material Adverse Effect.

 

(b) Each of the Borrower and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not result
in a Material Adverse Effect.

 

SECTION 3.06. Litigation and Environmental Matters. (a) There is no pending
litigation or administrative proceeding or other legal or regulatory development
that is reasonably likely to result in a Material Adverse Effect or to
materially adversely affect the rights and remedies of the Lenders hereunder.

 

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not result in a Material
Adverse Effect, neither the Borrower nor any Subsidiary (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and the
Subsidiaries is in compliance with all laws, regulations and orders (other than
Environmental Laws) of any Governmental Authority applicable to it or its
property (including Regulation U) and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, would not result in a Material Adverse Effect.
No Default has occurred and is continuing.

 

SECTION 3.08. Investment Company Status. Neither the Borrower nor any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

SECTION 3.09. Taxes. Each of the Borrower and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so would not result in a Material Adverse Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would result in a Material Adverse
Effect.

 

 

51 



 

SECTION 3.11. Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected or pro forma
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time, it being understood that such pro forma statements or projections are
inherently subjective and are subject to significant uncertainties and
contingencies many of which are beyond the control of the Borrower and that no
assurance can be given that such projections or pro forma financial statements
will be realized.

 

SECTION 3.12. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees, and to
the knowledge of the Borrower, its directors and agents are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by the Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Closing Date. This Agreement shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

 

(a)   The Administrative Agent (or its counsel) shall have received from the
Borrower and the Lenders either (i) counterparts of this Agreement signed on
behalf of such parties or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy or electronic pdf transmission
of a signed signature page of this Agreement) that such parties have each signed
a counterpart of this Agreement.

 

(b)   The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of (i)  Davis Polk & Wardwell LLP, special counsel for the Borrower,
substantially in the form of Exhibit C, and (ii) the General Counsel, an
Assistant General Counsel or Chief

 

 

52 



 

Legal Officer of the Borrower, substantially in the form of Exhibit D. The
Borrower hereby requests such counsel to deliver such opinions.

 

(c)   The Administrative Agent shall have received (i) a certificate of the
Borrower, dated the Closing Date, as to the incumbency and signature of the
officers of the Borrower executing this Agreement and authorized to execute
Notes reasonably satisfactory in form and substance to the Administrative Agent
and (ii) true and complete copies of the certificate of incorporation and
by-laws of the Borrower, certified as of the Closing Date as complete and
correct copies thereof by the Secretary or an Assistant Secretary of the
Borrower.

 

(d)   The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming that (i) the representations and warranties
of the Borrower set forth in this Agreement are true and correct as of the
Closing Date and (ii) upon the effectiveness of this Agreement, no Default shall
have occurred and be continuing.

 

(e)   The Borrower shall have paid all fees required to be paid, and all
expenses required to be paid and for which invoices have been presented, on or
before the Closing Date.

 

(f)    Concurrently with the effectiveness of this Agreement, (i) the Borrower
shall (and does hereby) terminate the commitments under the Existing Credit
Agreement and

 

(ii)  all principal, interest and fees under the Existing Credit Agreement shall
be paid in full. Any advance notice required in connection with such termination
or prepayment is hereby waived by the Lenders (to the extent such Lenders are
parties to the Existing Credit Agreement).

 

(g)   The Administrative Agent shall have received, at least three Business Days
prior to the Closing Date, all documentation and other information regarding the
Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower at least 10 Business Days prior to
the Closing Date.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a) The representations and warranties of the Borrower set forth in this
Agreement (other than the representations and warranties set forth in Sections
3.04(b) and 3.06) or any other Loan Document shall be true and correct on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.

 

 

53 



 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until all Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to each Lender through the Administrative Agent:

 

(a)   as soon as available but in any event within 120 days after the end of
each fiscal year of the Borrower, its audited consolidated statement of
financial position and related statements of earnings, changes in shareholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Ernst & Young LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial position, results of operations and cash flows
of the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP; provided, however, that the Borrower may deliver, in lieu
of the foregoing, the annual report of the Borrower for such fiscal year on Form
10-K filed with the SEC, but only so long as the financial statements contained
in such annual report on Form 10-K are substantially the same in content as the
financial statements referred to in the preceding provisions of this paragraph
(a);

 

(b)   as soon as available but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated statement of financial position and related statements of earnings
and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial position, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;
provided, however, that

 

 

54 



 

the Borrower may deliver, in lieu of the foregoing, the quarterly report of the
Borrower for such fiscal quarter on Form 10-Q filed with the SEC, but only so
long as the financial statements contained in such quarterly report on Form 10-Q
are substantially the same in content as the financial statements referred to in
the preceding provisions of this paragraph (b);

 

(c)    concurrently with each delivery of financial statements under clause (a)
or (b)  above, a certificate of a Financial Officer of the Borrower
substantially in the form of Exhibit H hereto (i) certifying as to whether, to
the best knowledge of such Financial Officer, a Default has occurred and is
continuing and, if a Default has occurred and is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.05 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

(d)   promptly after the same become publicly available, copies of all periodic
and other reports on Forms 8-K, 10-Q and 10-K and all proxy statements filed by
the Borrower or any Subsidiary with the SEC or any other documents distributed
by the Borrower to its shareholders generally which contain the equivalent
information to that contained in such Forms or proxy statements; and

 

(e)   promptly following any request therefor, such other information regarding
the operations and financial condition of the Borrower or any Subsidiary, or
compliance with the terms of this Agreement or any other Loan Document, or
requested in connection with applicable “know your customer” and anti-money
laundering rules and regulations, as the Administrative Agent or any Lender may
reasonably request.

 

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered to the Lenders on the date on which the Borrower
provides written notice to the Lenders that such information has been posted on
the Borrower’s website on the Internet at http://www.csx.com or is available on
the website of the SEC at http://www.sec.gov (to the extent such information has
been posted or is available as described in such notice). Information required
to be delivered pursuant to this Section 5.01 may also be delivered by
electronic communication pursuant to procedures approved by the Administrative
Agent pursuant to Section 9.01(b).

 

SECTION 5.02. Notices of Material Events. The Borrower will furnish to each
Lender through the Administrative Agent prompt written notice of the following:

 

(a)   within three Business Days after any Financial Officer obtains knowledge
of the occurrence of any Default which is continuing, the occurrence of such
Default;

 

(b)   the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary

 

 

55 



 

that would, in the reasonable judgment of the Borrower, result in a Material
Adverse Effect;

 

(c)   the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would, in the reasonable judgment of the
Borrower, result in a Material Adverse Effect; and

 

(d)   any other development that results in, or would in the reasonable judgment
of the Borrower result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each Significant Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises it reasonably deems
necessary to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation or disposition not prohibited under Section
6.04 or prohibit the Borrower or any Significant Subsidiary from discontinuing
any business or forfeiting any right, license, permit, privilege or franchise to
the extent it reasonably deems appropriate in the ordinary course of its
business.

 

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities, that, if not
paid, would result in a Material Adverse Effect before the same shall become
delinquent or in default, except where the validity or amount thereof is being
contested in good faith by appropriate proceedings.

 

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each Significant Subsidiary to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain insurance with financially
sound insurance companies (including captive or affiliated insurance companies)
or, to the extent consistent with prudent business practice, programs of
self-insurance, in each case in such amounts, with such deductibles and against
such risks as are reasonably appropriate.

 

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each Significant Subsidiary to, keep and maintain proper books of record
and account in accordance with GAAP. The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice and coordinated with the
Administrative Agent, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants, all during normal
business hours and at such reasonable times and as often as reasonably
requested.

 

 

56 



 

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not result in a
Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.08. Use of Proceeds, Commitments and Letters of Credit. The proceeds
of the Loans and Letters of Credit shall be used for working capital and other
general corporate purposes. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not directly or knowingly indirectly
use the proceeds of any Borrowing or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country to the extent such activities, businesses
or transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States.

 

SECTION 5.09. Federal Regulations. No part of the proceeds of any Loan will be
used for “purchasing” or “carrying” (within the respective meanings of each of
the quoted terms under Regulation U of the Board as now and from time to time
hereafter in effect) any Margin Stock in violation of the applicable
requirements of such Regulation. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in said Regulation U, as
the case may be.

 

ARTICLE VI

 

Negative Covenants

 

Until all Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

SECTION 6.01. Limitation on Subsidiary Debt. The Borrower will not permit any
Subsidiary to create, incur or assume any Debt (other than Debt substantially
secured by a Lien or Liens on assets of such Subsidiary permitted under Section
6.02) after the Closing Date, except:

 

(a)   extensions, renewals and replacements of any Debt existing on the date
hereof that do not increase the outstanding principal amount thereof (other than
to finance payments made in connection therewith);

 

(b)Debt of any Subsidiary to the Borrower or any other Subsidiary;

 

 

57 



 

(c)   Debt of any Person that becomes a Subsidiary after the date hereof;
provided that such Debt exists at the time such Person becomes a Subsidiary and
is not created in contemplation of or in connection with such Person becoming a
Subsidiary;

 

(d)Debt of any Subsidiary as an account party in respect of letters of credit;
and

 

(e)   other Debt; provided that at the time of the creation, incurrence or
assumption of such Debt and after giving effect thereto, the aggregate principal
amount of all such Debt of the Subsidiaries does not exceed an amount equal to
15% of Total Capitalization at such time.

 

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it (other than Unrestricted Margin Stock) to
secure Debt of the Borrower or any Subsidiary, except:

 

(a)Permitted Encumbrances;

 

(b)   any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof; provided that (i) such Lien shall not apply to any
other property or asset of the Borrower or any Subsidiary and (ii) such Lien
shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (other than to finance payments made in
connection therewith);

 

(c)   any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof (other than to
finance payments made in connection therewith);

 

(d)   Liens on railroad locomotives, auto racks, rolling stock, vessels, barges,
containers, vehicles, terminals and other fixed or capital assets acquired,
constructed, improved or refurbished by or for the Borrower or any Subsidiary;
provided that (i) such Liens and the Debt secured thereby are incurred prior to
or within three years after such acquisition or the completion of such
construction, improvement or refurbishment, (ii)  the Debt secured thereby does
not exceed 100% of the cost of acquiring, constructing, improving or
refurbishing such assets and (iii) such Liens shall not apply to any other
property or assets of the Borrower or any Subsidiary;

 

(e)Liens securing Debt in respect of the transactions described in Schedule
6.02;

 

 

58 



 

(f)    Liens on assets owned by a Securitization Subsidiary granted in
connection with a Securitization Transaction so long as the aggregate principal
amount of Indebtedness outstanding with respect to all such Securitization
Transactions does not exceed $750,000,000 at any time; and

 

(g)   Liens not otherwise permitted hereunder; provided that, at the time of the
creation, incurrence or assumption of any Debt secured by any such Lien and
after giving effect thereto, the aggregate principal amount of Debt of the
Borrower and the Subsidiaries secured by Liens permitted under this clause (g),
together with the Attributable Debt then outstanding in respect of
Sale/Leaseback Transactions permitted under Section 6.03(c) in respect of which
the obligations of the Borrower or any Subsidiary do not constitute Capital
Lease Obligations, does not exceed an amount equal to 15% of Total
Capitalization at such time.

 

SECTION 6.03. Limitation on Sale/Leaseback Transactions. The Borrower will not,
and will not permit any Subsidiary to, enter into any arrangement with any
Person providing for the leasing by the Borrower or any Subsidiary of real or
personal property (other than Unrestricted Margin Stock) which has been or is to
be sold or transferred by the Borrower or such Subsidiary to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of the Borrower or such
Subsidiary (a “Sale/Leaseback Transaction”), except:

 

(a)any Sale/Leaseback Transaction described in Schedule 6.02;

 

(b)   any arrangement with respect to any railroad locomotive, auto rack,
rolling stock, vessel, barge, container, vehicle, terminal or other fixed or
capital asset; provided that such arrangement is entered into prior to or within
three years after the acquisition, construction, improvement or refurbishment of
such railroad locomotive, auto rack, rolling stock, vessel, barge, container,
vehicle, terminal or other fixed or capital asset; and

 

(c)   Sale/Leaseback Transactions not otherwise permitted hereunder; provided
that, (i) if the obligations of the Borrower or any Subsidiary in respect of any
such Sale/Leaseback Transaction constitute Capital Lease Obligations, the Liens
created in respect of such Sale/Leaseback Transactions are permitted under
Section 6.02 and (ii) if the obligations of the Borrower or any Subsidiary in
respect of any such Sale/Leaseback Transaction do not constitute Capital Lease
Obligations, at the time of the creation, incurrence or assumption of any
Attributable Debt in connection with such Sale/Leaseback Transaction and after
giving effect thereto, the aggregate principal amount of Attributable Debt of
the Borrower and the Subsidiaries then outstanding in respect of leases entered
into in connection with Sale/Leaseback Transactions permitted under this clause
(ii), together with the aggregate principal amount of Debt of the Borrower and
the Subsidiaries then secured by Liens permitted under Section 6.02(g) does not
exceed an amount equal to 15% of Total Capitalization at such time.

 

SECTION 6.04. Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of its assets (whether now owned

 

 

59 



 

or hereafter acquired), unless (a) if the Borrower is not the surviving
corporation, the surviving corporation in any such merger or consolidation or
the Person which acquires all or substantially all of the assets of the Borrower
shall be a corporation organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia (the “Successor
Corporation”) and shall expressly assume, by amendment to this Agreement
executed by the Borrower, the Successor Corporation and the Administrative
Agent, the due and punctual payment of the principal of and interest on the
Loans and all other amounts payable under this Agreement and any Notes and the
payment and performance of every covenant hereof on the part of the Borrower to
be performed or observed, (b) immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing and (c) if the Borrower is not the surviving corporation, the
Borrower shall have delivered a certificate of a Financial Officer and a written
opinion of counsel reasonably satisfactory to the Administrative Agent (who may
be counsel to the Borrower), each stating that such transaction and amendment
comply with this Section and that all conditions precedent herein provided for
relating to such transaction have been satisfied; provided that the Borrower and
the Subsidiaries will be permitted to sell, transfer and otherwise dispose of
Unrestricted Margin Stock without regard to the foregoing restrictions.

 

SECTION 6.05. Financial Covenant. The Borrower shall not permit the ratio of
Total Debt to Total Capitalization to exceed 0.70 to 1.00. Notwithstanding the
foregoing, once the Credit Rating Event occurs, the Borrower shall not
thereafter be required to comply with the financial covenant in this Section,
regardless of the Ratings.

 

SECTION 6.06. Railroad Ownership. The Borrower shall own, directly or
indirectly, all of the shares of capital stock of CSX Transportation, Inc., or
the successor thereto by merger, consolidation or share exchange or the Person,
if any, who has acquired substantially all of such corporation’s assets.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; provided that, if any such failure shall
result from the malfunctioning or shutdown of any wire transfer or other payment
system reasonably employed by the Borrower to make such payment or from an
inadvertent error of a technical or clerical nature by the Borrower or any bank
or other entity reasonably employed by the Borrower to make such payment, no
Event of Default shall result under this paragraph (a) during the period (not in
excess of two Business Days) required by the Borrower to make alternate payment
arrangements;

 

 

60 



 

(b)   the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of ten days (provided
that the Borrower shall not be in default under this Section for any failure to
pay interest or fees due hereunder when due or within such ten day grace period
if it does not receive an invoice from the Administrative Agent by the date that
is ten Business Days prior to the relevant due date or if it believes that an
invoice is not correct so long as (i) the Borrower shall promptly (and, in any
event, within two Business Days of the date that is ten Business Days prior to
the relevant due date) notify the Administrative Agent that it has not received
an invoice by such date or that it believes that an invoice is not correct, (ii)
(x) to the extent the Borrower has not received an invoice, the Borrower shall
have paid the amount of interest and/or fees that it believes is due on the due
date therefor or (y) to the extent the Borrower has received an invoice, the
Borrower shall have paid the amount of interest and/or fees stated on such
invoice on the due date therefor and (iii) the Borrower shall make any
additional payment required within two Business Days after receipt by the
Borrower of an invoice from the Administrative Agent that correctly sets forth
the amount of interest and fees so due);

 

(c)   any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement, any other
Loan Document or any amendment or modification hereof or thereof, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement, any other Loan Document or any amendment
or modification hereof or thereof, shall prove to have been incorrect in any
material respect when made or deemed made;

 

(d)   the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (c) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent (given at the request of any Lender) to the Borrower;

 

(e)   any event of default or similar event or condition occurs (and continues
after any applicable grace period) under any mortgage, indenture or instrument
under which there may be issued, or by which there may be secured or evidenced,
any Material Indebtedness, whether such Material Indebtedness now exists or
shall hereafter be created and shall result in any Material Indebtedness
becoming due prior to its scheduled maturity (other than any such event or
condition arising solely out of the violation by the Borrower or any Subsidiary
of any covenant in any way restricting the Borrower’s, or any such Subsidiary’s,
right or ability to sell, pledge or otherwise dispose of Unrestricted Margin
Stock) and such acceleration shall not be rescinded or annulled in accordance
with the terms of such mortgage, indenture or investment, as the same case may
be; provided that this clause (e) shall not apply to secured Indebtedness that
becomes due as a  result of the voluntary permitted sale or transfer of the
property or assets securing such Indebtedness;

 

 

61 



 

(f)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(g)   the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (f) of this Article, (iii)  apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(h)   the Borrower or any Significant Subsidiary shall become unable, admit in
writing or fail generally to pay its debts as they become due;

 

(i)    one or more judgments for the payment of money in an aggregate amount (to
the extent not covered by insurance) in excess of $200,000,000 shall be rendered
against the Borrower, any Subsidiary or any combination thereof and the same
shall remain unpaid or undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed;

 

(j)    an ERISA Event shall have occurred that, in the reasonable opinion of the
Majority Lenders, when taken together with all other ERISA Events that have
occurred, would result in a Material Adverse Effect; or

 

(k)    a Change in Control shall occur and on the date which is four months
after the occurrence of such Change in Control the Index Debt rating shall be
lower than the highest ratings specified in Category 5 of the definition of
“Applicable Rate” by each of S&P and Moody’s (or such other rating agency as
then shall be relevant for purposes of determining the Applicable Rate);

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article as a result of which the
Administrative Agent and the Lenders shall not be permitted, without special
relief, to exercise their rights or remedies under clause (i) or (ii) below),
and at any time thereafter during the continuance of such event, the
Administrative Agent (with the consent of the Majority Lenders) may, and at the
request of the Majority Lenders shall, by notice to the Borrower, take either or
both of the following actions, at

 

 

62 



 

the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (f) or

 

(g) of this Article described above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

ARTICLE VIII

 

The Agents

 

SECTION 8.01. Authorization and Action.

 

Each of the Lenders and Issuing Banks hereby irrevocably appoints JPMorgan Chase
Bank, N.A. as its agent and authorizes JPMorgan Chase Bank, N.A. to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof, together with such actions and powers
as are reasonably incidental thereto. Each Lender acknowledges that Citibank,
N.A., Credit Suisse AG, Cayman Islands Branch, Mizuho Bank, Ltd., Morgan Stanley
Senior Funding, Inc., PNC Bank, National Association, The Northern Trust Company
and UBS Securities LLC shall be Syndication Agents with respect to this
Agreement and that Bank of America, N.A. and Barclays Bank PLC shall be
Documentation Agents with respect to this Agreement. The Syndication Agents and
Documentation Agents shall have no duties in such capacities in addition to any
duties in their capacity as Lenders.

 

Each bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

No Agent shall have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, (a) no Agent shall be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b)  no Agent shall have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing by the Lenders entitled
to so require, and (c)  except as expressly set forth herein, no Agent shall
have any duty to disclose, nor shall such Agent be liable for the failure to
disclose, any information relating to the Borrower or any of the Subsidiaries
that is communicated to or obtained by such Agent or any of its Affiliates in
any

 

 

63 



 

capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Lenders entitled to so
require or in the absence of its own gross negligence or willful misconduct, as
determined by a final non-appealable judgement of a court of competent
jurisdiction. No Agent shall be deemed to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made to
any Lender in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith or any other Loan Document, (iii) the
performance or observance by the Borrower of any of the covenants, agreements or
other terms or, except as provided in clause (v) below, conditions set forth
herein, (iv) with respect to parties other than such Agent, the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it in good faith to be genuine and to have
been signed or sent by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it in good faith to
be made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in good faith in
accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent and for which it is responsible. The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent
reasonably selected by the Administrative Agent and to the Related Parties of
the Agents and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Majority Lenders shall have the right, with the consent of the
Borrower (which consent shall not be required if at the time of such appointment
any Default or Event of Default shall have occurred and be continuing), to
appoint a successor. If no successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a commercial bank
with an office in New York, New York and having a combined capital and surplus
of at least $1,000,000,000. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become

 

 

64 



 

vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.

 

After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and each other Loan Document to which it is a party. Each Lender
represents that it has not relied upon the Unrestricted Margin Stock in its
credit analysis or its decision to enter into this Agreement and each other Loan
Document to which it is a party. Each Lender also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, each other Loan Documents to which it is a
party, any related agreement or any document furnished hereunder or thereunder.

 

SECTION 8.02. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that at least one of the following is and will be true:

 

(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this Agreement,

 

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in,

 

 

65 



 

administration of and performance of the Loans, the Letters of Credit, the
Commitment and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant in accordance with sub- clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitment and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or, subject to paragraph (b) below,
electronic pdf, as follows:

 

(i)    if to the Borrower, to it at CSX Corporation, 500 Water Street, 9th
Floor, Jacksonville, FL 32202, Attention of Treasurer (Telephone No.
(904)-359-1426 and electronic mail: sean_pelkey@csx.com);

 

(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., JPMorgan
Loan Services, 500 Stanton Christiana Road, Ops 2, 3rd Floor, Newark, DE 19713,
Attention: Loan and Agency Services Group (Fax No. (302) 634-3301; electronic
mail: 12012443629@tls.ldsprod.com), with a copy to JPMorgan Chase Bank, N.A. 270
Park Avenue, New York, New York 10017, Attention of Robert Kellas (Telecopy No.
(212) 270-5100; electronic mail: Robert.Kellas@jpmorgan.com); and

 

(iii)    if to any Issuing Bank or any other Lender, to it at its address (or
telecopy number or electronic mail address) set forth in its Administrative
Questionnaire.

 

 

66 



 

Any party hereto may change its address, telecopy number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent (upon any such procedures’ approval, the Administrative
Agent shall provide notice thereof to the applicable Lender); provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it prior to such communication (upon any such procedures’
approval, the Administrative Agent shall provide notice thereof to the Lenders);
provided that approval of such procedures may be limited to particular notices
or communications.

 

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b) Neither this Agreement, any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Majority Lenders or
by the Borrower and the Administrative Agent with the consent of the Majority
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby (it being understood, for the avoidance
of doubt, that a Lender who does not (or is deemed to not) approve an extension
of the Maturity Date then in effect in accordance with the terms of this
Agreement shall not be considered affected by such extension, so long as (A)
such Lender’s Commitment shall expire on the Maturity Date then in effect with
respect to such Lender, (B) for all purposes of this Agreement “Maturity Date”
in respect of such Lender, the Loans made by it and any other

 

 

67 



 

amounts owing to such Lender hereunder shall mean such Maturity Date and (C) as
of the Maturity Date then being extended, upon effectiveness of such extension,
the Applicable Percentages of the Lenders shall be deemed modified as
appropriate to reflect the expiration of the Commitment of any Non-Approving
Lender with respect to such extension), (iv) change Section 2.08(c) or change
2.17(b) or (c) in a manner that would alter the pro rata sharing of payments
required thereby, in either case without the written consent of each Lender, or
(v) change any of the provisions of this Section or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or any Issuing
Bank hereunder without the prior written consent of the Administrative Agent or
such Issuing Bank, as the case may be.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement, any other Loan Document or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by each Issuing Bank in connection with the issuance,
amendment, renewal or extension by it of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof.

 

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by an Issuing Bank to
honor a demand for payment under a Letter of Credit issued by it if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are found by a final non-appealable judgement of
a court of competent

 

 

68 



 

jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee. The foregoing indemnification shall not cover any such claims,
damages, losses, liabilities or expenses relating to (i) any Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim or (ii) any costs or capital requirements (whenever imposed) to any Lender
or any corporation controlling such Lender as a result of such Lender’s
Commitment or its Loans or participations in Letters of Credit, but in each case
without prejudice to Sections 2.14, 2.15, 2.16 and 9.03.

 

(c)   To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or an Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or such Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Issuing Bank in its capacity as such.

 

(d)   To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

 

(e)   All amounts due under this Section shall be payable promptly after written
demand therefor, accompanied by such documentation as the Borrower may
reasonably request to evidence the basis for, and calculation of, such amount.

 

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder or
any other Loan Document without the prior written consent of each Lender (and
any attempted assignment or transfer by the Borrower without such consent shall
be null and void). Nothing in this Agreement or any other Loan Document,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b) Any Lender may, at no additional cost to the Borrower, assign to one or more
assignees, other than a natural person, all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that (i) except in the case of
an assignment to a Lender Affiliate (to the extent the obligations of such
Lender Affiliate are guaranteed by or otherwise remain the obligations of the
relevant Lender), the Borrower must give its prior written consent to such
assignment (which consent shall not be unreasonably withheld), (ii) except in
the case of an assignment to a Lender,

 

 

69 



 

each of the Administrative Agent and the Issuing Banks must give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld), (iii) except in the case of an assignment to a Lender or a Lender
Affiliate or an assignment of the entire remaining amount of the assigning
Lender’s then effective Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment and the amount of its
Commitment remaining thereafter (determined in each case as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, (iv) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement (including its
Revolving Loans), except that this clause (iv) shall not apply to rights in
respect of outstanding Competitive Loans, (v) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500, and (vi)
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire; provided further that any consent of the
Borrower otherwise required under this paragraph shall not be required if an
Event of Default under clause (a), (b), (f) or (g) of Article VII has occurred
and is continuing. Upon acceptance and recording pursuant to paragraph (d) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of (but not greater than) the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03 and be subject to Section 9.12).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

 

(c)   The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be prima facie evidence thereof
absent manifest error, and the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection during normal business hours by the Borrower at any
reasonable time and from time to time upon reasonable advance notice.

 

(d)   Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and

 

 

70 



 

Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(e)    Any Lender may, without the consent of, and at no additional cost to, the
Borrower, the Administrative Agent or the Issuing Banks, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii)  such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(and subject to the requirements and limitations therein, it being understood
that the documentation required under Section 2.16(f) shall be delivered to the
participating Lender) to the same (but no greater) extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amount (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be prima facie evidence thereof absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.14, 2.15 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent such entitlement to a greater payment results from a Change in Law
that occurs after the Participant acquired the applicable participation.

 

(g)   Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a

 

 

71 



 

security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.

 

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may, at no additional cost to the Borrower, grant to a
special purpose funding vehicle (an “SPC”), identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the
Borrower, the option to provide to the Borrower all or any part of any Loan that
such Granting Lender would otherwise be obligated to make to the Borrower
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan and (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof in the same manner and to the same extent as if such option had not been
granted. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender, (1) the Granting Lender shall have the sole right and
responsibility to deliver all consents and waivers required or requested, and to
perform all obligations required, under this Agreement with respect to its SPC,
and (2) no SPC shall be entitled to receive any greater amounts pursuant to any
provision of this Agreement than the Granting Lender would have been entitled to
receive in respect of any Loan made by such SPC. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof; provided, that no such
restriction shall apply with respect to the Granting Lender. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may, at no additional cost to the Borrower, (x) with notice to, but without the
prior written consent of, the Borrower and the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loan such SPC has made hereunder to its Granting Lender or to any financial
institutions (consented to by the Borrower and Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of any such Loan and (y) disclose on a confidential basis
any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC. This subsection 9.04(h) may not be amended
without the written consent of any SPC with Loans outstanding hereunder.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and any
other Loan Document and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Agent, any Issuing Bank or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is

 

 

72 



 

extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as any Commitment has not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16, 9.03 and 9.12 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of any Letter of Credit or Commitment or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement, any
Augmenting Lender Supplement, any Commitment Increase Supplement and any
amendment hereto or thereto may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent or any
Issuing Bank constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or electronic pdf shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff. Upon the taking by the Administrative Agent or
the Majority Lenders of any of the actions set forth in the last paragraph of
Article VII, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

 

73 



 

(b)   The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court for the Southern District of New York sitting in the Borough of Manhattan
(or if such court lacks subject matter jurisdiction, the Supreme Court of the
State of New York sitting in the Borough of Manhattan), and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment resulting therefrom, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Federal (to the extent permitted
by law) or New York State court . Each of the parties hereto agrees that a final
and non-appealable judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement shall affect any right
that the Administrative Agent, any Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

 

(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined

 

 

74 



 

below), except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees, representatives and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, or requested by any regulatory
authority, but only, except with respect to bank examiners, after the
Administrative Agent or the relevant Issuing Bank or Lender provides such
written notice to the Borrower of such proposed disclosure as is reasonable
under the circumstances and permitted by law, (iii) to any other party to this
Agreement, (iv) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any Note or the
enforcement of rights hereunder or thereunder, (v) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (vi) subject to an
agreement containing provisions substantially the same as those of this Section,
to any direct or indirect counterparty to any Swap Agreement (or any
professional advisor to such counterparty), (vii) with the consent of the
Borrower or (viii) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section, (y) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower (other than a source known to be
disclosing such Information in violation of a confidentiality agreement with the
Borrower) or (z) was available to the Administrative Agent or the relevant
Issuing Bank or Lender prior to such Person becoming a Lender. For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

SECTION 9.13. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

SECTION 9.14. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

 

75 



 

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)    a reduction in full or in part or cancellation of any such liability;

 

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[Signature Pages Follow]

 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  CSX CORPORATION,   as Borrower       By: /s/ Sean Pelkey     Name: Sean Pelkey
    Title: Vice President and Treasurer

[Signature Page to CSX Credit Agreement]

 

 

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent and as a Lender       By:
/s/ Robert P. Kellas     Name: Robert P. Kellas     Title:   Executive Director

[Signature Page to CSX Credit Agreement]

 

 

  Bank of America, N.A.           By: /s/ Irene Bertozzi Bartenstein     Name:
Irene Bertozzi Bartenstein     Title:   Director

[Signature Page to CSX Credit Agreement]

 

 

  BARCLAYS BANK, PLC           By: /s/ Sean Duggan     Name: Sean Duggan    
Title:   Vice President

[Signature Page to CSX Credit Agreement]

 

 

  Citibank, N.A., as a Lender           By: /s/ Millie Schild     Name: Millie
Schild     Title:   Vice President

[Signature Page to CSX Credit Agreement]

 

 

  Credit Suisse AG, Cayman Islands Branch           By: /s/ Doreen Barr    
Name: Doreen Barr     Title:   Authorized Signatory           By: /s/ Andrew
Griffin     Name: Andrew Griffin     Title:   Authorized Signatory

[Signature Page to CSX Credit Agreement]

 

 

  MIZUHO BANK, LTD.           By: /s/ Tracy Rahn     Name: Tracy Rahn    
Title:   Authorized Signatory

[Signature Page to CSX Credit Agreement]

 

 

  MORGAN STANLEY BANK, N.A.           By: /s/ Michael King     Name: Michael
King     Title:   Authorized Signatory

[Signature Page to CSX Credit Agreement]

 

 

  The Northern Trust Company, as a Lender           By: /s/ Kimberly A. Crotty  
  Name: Kimberly A. Crotty     Title:   Vice President

[Signature Page to CSX Credit Agreement]

 

 

  PNC Bank, N.A.           By: /s/ James Cullen     Name: James Cullen    
Title:   Vice President

[Signature Page to CSX Credit Agreement]

 

 

  UBS AG, STAMFORD BRANCH,   as a Lender           By: /s/ Darlene Arias    
Name: Darlene Arias     Title:   Director           By: /s/ Kenneth Chin    
Name: Kenneth Chin     Title:  Director

[Signature Page to CSX Credit Agreement]

 

 

  FIFTH THIRD BANK           By: /s/ Richard Arendale     Name: Richard Arendale
    Title:   Managing Director

[Signature Page to CSX Credit Agreement]

 

 

  MUFG Bank, Ltd.           By: /s/ John Margetanski     Name:  John Margetanski
    Title:   Director

[Signature Page to CSX Credit Agreement]

 

 

  TD BANK, N.A.           By: /s/ Mark Hogan     Name: Mark Hogan     Title:
 Senior Vice President

[Signature Page to CSX Credit Agreement]

 

 

  Wells Fargo Bank, N.A.           By: /s/ Tom Molitor     Name: Tom Molitor    
Title:   Managing Director

 

 



[Signature Page to CSX Credit Agreement]

 

 

 



EXHIBIT A 

TO CREDIT AGREEMENT

 

[FORM OF ASSIGNMENT AND ASSUMPTION]

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor: ______________________________       2. Assignee:
______________________________   [and is a Lender Affiliate of [identify
Lender]]       3. Borrower: CSX Corporation       4. Administrative Agent:
 JPMorgan Chase Bank, N.A., as administrative agent under the Credit Agreement  
    5. Credit Agreement: The Five-Year Revolving Credit Agreement dated as of
March 29, 2019 among CSX Corporation, the Lenders parties thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent       6.  Assigned Interest:     -  

 

 

Facility Assigned1 Aggregate Amount of Commitment/Loans for all Lenders Amount
of Commitment/Loans Assigned Percentage Assigned of Commitment/Loans2   $ $ %  
$ $ %   $ $ %

 

Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Credit Parties and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR       _________________________________   NAME OF ASSIGNOR          
By:______________________________      Title:           ASSIGNEE           NAME
OF ASSIGNEE           By:______________________________      Title:

 



 



1 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Competitive Loans”).

 

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 

 

 

[Consented to and]3 Accepted:       [NAME OF ADMINISTRATIVE AGENT], as  
  Administrative Agent           By_________________________________     Title:
          [Consented to:]4       [NAME OF BORROWER]          
By________________________________     Title:           [NAME OF ANY OTHER
RELEVANT PARTY]       By________________________________     Title:  

 

 

 

 



3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

4 To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

 

 

ANNEX 1

 

FIVE-YEAR REVOLVING CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR



ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption

 

 

 

by email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

 

 

EXHIBIT B-1

 

TO CREDIT AGREEMENT

 

[FORM OF REVOLVING LOAN NOTE]

 

REVOLVING LOAN NOTE

 

$______________ New York, New York   [Date]






 

FOR VALUE RECEIVED, the undersigned, CSX CORPORATION, a Virginia corporation
(the “Borrower”), hereby unconditionally promises to pay to the order of
_____________ (the “Lender”) at the office of JPMorgan Chase Bank, N.A. in
lawful money of the United States of America and in immediately available funds,
on the Maturity Date in effect from time to time with respect to such Lender the
principal amount of (a) _____________ DOLLARS ($______________), or, if less,
(b) the aggregate unpaid principal amount of all Revolving Loans of the Lender
made to the Borrower pursuant to Section 2.01 of the Credit Agreement (as
defined below). The Borrower further agrees to pay interest in like money at
such office on the unpaid principal amount hereof from time to time outstanding
at the rates and on the dates specified in Sections 2.12 and 2.17 of the Credit
Agreement.

 

The holder of this Revolving Loan Note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date, amount and Type of each
Revolving Loan made pursuant to the Credit Agreement and the date and amount of
each payment or prepayment of principal thereof, each continuation thereof as
the same Type, each conversion of all or a portion thereof to another Type and,
in the case of Eurodollar Loans, the length of each Interest Period and the
Adjusted LIBO Rate with respect thereto. Each such endorsement shall constitute
prima facie evidence of the accuracy of the information endorsed. The failure to
make any such endorsement (or any error therein) shall not affect the
obligations of the Borrower in respect of any Revolving Loan.

 

This Revolving Loan Note (a) is one of the Revolving Loan Notes referred to in
Section 2.09 of the Five-Year Revolving Credit Agreement dated as of March 29,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lender, the other Lenders from time
to time parties thereto and JPMorgan Chase Bank, N.A., as Administrative Agent,
(b) is subject to the provisions of the Credit Agreement and (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement.

 

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Revolving Loan Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement.

 

All parties now and hereafter liable with respect to this Revolving Loan Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind, except for
notices required under the Credit Agreement.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

  CSX CORPORATION         By: _______________   Name:     Title:  

 

 

Schedule A to

Revolving Loan Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date Amount of ABR Loans

Amount

Converted to

ABR Loans

Amount of

Principal of

ABR Loans

Repaid

Amount of

ABR Loans

Converted to

Eurodollar

Revolving Loans

Unpaid Principal

Balance of ABR

Loans

Notations

Made By

                                                                               
                                                                         

 

 

Schedule B to

Revolving Loan Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

Amount of

Eurodollar

Loans

Amount

Converted to Eurodollar

Loans

Interest Period

and Adjusted

LIBO Rate with

Respect Thereto

Amount of Principal of Eurodollar Loans Repaid

Amount of

Eurodollar

Loans

Converted to

ABR Loans

Unpaid

Principal

Balance of

Eurodollar

Loans

Notations

Made By

                                                                               
                                                                               
               

 

 

EXHIBIT B-2

TO CREDIT AGREEMENT

 

[FORM OF COMPETITIVE LOAN NOTE]

 

COMPETITIVE LOAN NOTE

 

$______________ New York, New York

[Date]

 

FOR VALUE RECEIVED, the undersigned, CSX CORPORATION, a Virginia corporation
(the “Borrower”), hereby unconditionally promises to pay to the order of
__________ (the “Lender”) at the office of JPMorgan Chase Bank, N.A. in lawful
money of the United States of America and in immediately available funds, the
principal amount of (a) ______________ DOLLARS ($________), or, if less, (b) the
aggregate unpaid principal amount of each Competitive Loan of the Lender made to
the Borrower pursuant to Section 2.04 of the Credit Agreement (as defined
below). The principal amount of each Competitive Loan evidenced hereby shall be
payable on the last day of the Interest Period with respect thereto. The
Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount of each Competitive Loan evidenced hereby at the rates
and on the dates specified in Sections 2.12 and 2.17 of the Credit Agreement.
Competitive Loans evidenced by this Competitive Loan Note may not be prepaid
without the prior written consent of the lender thereof.

 

The holder of this Competitive Loan Note is authorized to endorse on the
schedule annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date, amount, interest
rate, interest payment dates and Interest Period in respect of each Competitive
Loan made pursuant to Section 2.04 of the Credit Agreement and each payment of
principal with respect thereto. Each such endorsement shall constitute prima
facie evidence of the accuracy of the information endorsed. The failure to make
any such endorsement (or any error therein) shall not affect the obligations of
the Borrower in respect of any Competitive Loan.

 

This Competitive Loan Note is one of the Competitive Loan Notes referred to in
Section 2.09 of the Five-Year Revolving Credit Agreement, dated as of March 29,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lender, the other Lenders from time
to time parties thereto and JPMorgan Chase Bank, N.A., as Administrative Agent,
and is subject to the provisions of the Credit Agreement.

 

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Competitive Loan Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement.

 

All parties now and hereafter liable with respect to this Competitive Loan Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind, except for
notices required under the Credit Agreement.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

THIS COMPETITIVE LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

 

  CSX CORPORATION         By: _______________   Name:     Title:  

 

 

Schedule to

Competitive Loan Note

 

SCHEDULE OF COMPETITIVE LOANS

 

______________________as Lender



CSX Corporation as Borrower



Five-Year Revolving Credit Agreement dated as of March 29, 2019

 

Date of Loan Amount of Loan Interest Rate Interest Payment Dates Interest Period

Principal

Payment

Notation

Made By

                                                                               
                                                           

 

 

EXHIBIT C

 

TO CREDIT AGREEMENT

 

[FORM OF OPINION OF DAVIS POLK & WARDWELL LLP]

 

  New York
Northern California
Washington DC
São Paulo
London Paris
Madrid
Tokyo
Beijing
Hong Kong

[image_005.jpg]

 

  Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017

212 450 4000 tel

 

212 701 5800 fax

 

         

March 29, 2019

 

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent   and each of the Lenders
listed on the   signature pages of the Credit Agreement   referred to below

 

 

Ladies and Gentlemen:

 

We have acted as special counsel for CSX Corporation, a Virginia corporation
(the “Borrower”), in connection with the Credit Agreement dated as of March 29,
2019 (the “Credit Agreement”) among the Borrower, the lenders listed on the
signature pages thereof (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”). Terms used (but not defined)
herein have the meanings assigned to them in the Credit Agreement.

 

We have reviewed executed copies of:

 

(a)the Credit Agreement; and

 

(b)the Notes issued on the date hereof (the “Notes”).

 

The documents listed in items (a) and (b) above are sometimes hereinafter
referred to as the “Credit Documents”.

 

We have also conducted such other investigations of fact and law as we have
deemed necessary or advisable for purposes of this opinion. In rendering the
opinions expressed herein, we have, without independent inquiry or
investigation, assumed that (i) all documents submitted to us as originals are
authentic and complete, (ii) all documents submitted to us as copies conform to
authentic, complete originals, (iii) all signatures on all documents that we
reviewed are genuine, (iv) all natural persons executing documents had and have
the legal capacity to do so, (v) all statements in certificates of public
officials and officers of the Borrower that we reviewed were and are accurate
and (vi) all

 

 

 

representations made by the Borrower as to matters of fact in the documents that
we reviewed were and are accurate.

 

Based on the foregoing, and subject to the additional assumptions and
qualifications set forth below, we are of the opinion that:

 

1.The execution, delivery and performance by the Borrower of each Credit
Document require no action by or in respect of, or filing with, any governmental
body, agency or official under United States federal or New York State law and
do not contravene, or constitute a default under, any provision of applicable
United States federal or New York State statutory law, in each case that in our
experience is normally applicable to general business corporations in relation
to transactions of the type contemplated by the Credit Documents.

 

2.The Credit Agreement constitutes a valid and binding agreement of the Borrower
and each Note constitutes a valid and binding obligation of the Borrower, in
each case enforceable against the Borrower in accordance with its terms.

 

3.The borrowings under the Credit Agreement and the use of proceeds thereof as
contemplated by the Credit Agreement do not violate Regulation U of the Board of
Governors of the Federal Reserve System.

 

The foregoing opinions are subject to the following assumptions and
qualifications:

 

(a)Our opinion in paragraph 2 above is subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, concepts of
reasonableness and equitable principles of general applicability.

 

(b)We express no opinion as to (i) the effect of fraudulent conveyance,
fraudulent transfer or similar provisions of applicable law on the conclusions
expressed above or (ii) any provision of any Credit Document that purports to
avoid the effect of fraudulent conveyance, fraudulent transfer or similar
provisions of applicable law by limiting the amount of the Borrower’s
obligations.

 

(c)We express no opinion as to any provision in the Credit Documents that
purports to indemnify any Person for its own gross negligence or willful
misconduct.

 

(d)We express no opinion as to provisions in the Credit Documents that purport
to create rights of set-off in favor of participants or that provide for set-off
to be made otherwise than in accordance with applicable laws.

 

(e)We express no opinion as to provisions in the Credit Documents that purport
to waive objections to venue, claims that a particular jurisdiction is an
inconvenient forum or the like.

 

(f)We express no opinion as to whether a New York State or United States federal
court would enforce the exclusivity of the jurisdiction of any New York State or
United States federal court provided for in any Credit Document.

 

(g)We express no opinion as to the validity, binding effect or enforceability of
any provision of any Credit Document that permits a Lender to collect any
portion of the stated principal amount of any Loan upon acceleration or
prepayment thereof to the extent determined to constitute unearned interest.

 

 

 

(h)We express no opinion as to whether a United States federal court would have
subject-matter or personal jurisdiction over a controversy arising under the
Credit Documents.

 

(i)We express no opinion as to the United States federal or any state securities
laws.

 

(j)We have assumed that (i) the Borrower is validly existing and, to the extent
applicable, in good standing under the laws of its jurisdiction of organization,
(ii) the Borrower has duly executed and delivered each Credit Document, (iii)
the execution, delivery and performance by the Borrower of each Credit Document
are within its corporate powers, have been duly authorized by all necessary
corporate action on the part of the Borrower and do not contravene the articles
or certificate of incorporation or bylaws of the Borrower and (iv) the
execution, delivery and performance by the Borrower of each Credit Document do
not contravene, or constitute a default under, any law, rule or regulation
(other than United States federal and New York State laws, in each case that in
our experience are normally applicable to general business corporations in
relation to transactions of the type contemplated by the Credit Documents) or
any order, injunction, decree, agreement, contract or instrument to which it is
a party or by which it is bound.

 

(k)We express no opinion on the effectiveness of any service of process made
other than in accordance with applicable law.

 

(l)We express no opinion as to the effect (if any) of any law of any
jurisdiction (except the State of New York) in which any Lender is located which
may limit the rate of interest that such Lender may charge or collect.

 

(m)As to various provisions in the Credit Documents that grant the
Administrative Agent, the Issuing Banks or the Lenders certain rights to make
determinations or take actions in their discretion, we assume that such
discretion will be exercised in good faith and in a commercially reasonable
manner.

 

(n)We express no opinion with respect to Section 9.14 of the Credit Agreement.

 

The foregoing opinion is limited to the laws of the State of New York and the
federal laws of the United States of America, except that we express no opinion
as to any law, rule or regulation that is applicable to the Borrower, the Credit
Documents or the transactions contemplated thereby solely because such law, rule
or regulation is part of a regulatory regime applicable to any party to any of
the Credit Documents or any of its affiliates due to the specific assets or
business of such party or such affiliate.

 

This opinion is delivered to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by or
delivered to any other person without our prior written consent.

 

Very truly yours,

 

 

EXHIBIT D

TO CREDIT AGREEMENT

 

[FORM OF OPINION OF GENERAL COUNSEL, AN ASSISTANT GENERAL COUNSEL OR CHIEF LEGAL
OFFICER]

 

March 29, 2019

 

JPMorgan Chase Bank, N.A.,



as Administrative Agent



Loan and Agency Services Group



1111 Fannin Street, 10th Floor



Houston, TX 22002-8069

 

and

 

The Lenders Listed on Schedule 1 Hereto

 

Re:Five-Year Revolving Credit Agreement, dated as of March 29, 2019, among CSX
Corporation, as Borrower, the financial institutions listed on the signature
pages thereof as Lenders and JPMorgan Chase Bank, N.A., as administrative agent.

 

Ladies and Gentlemen:

 

I am the Executive Vice President, Chief Legal Officer and Corporate Secretary
of CSX Corporation, a Virginia corporation (“Company”), and have acted in such
capacity in connection with that certain Five-Year Revolving Credit Agreement,
dated as of March 29, 2019 (the “Credit Agreement”), among the Company, the
financial institutions listed on the signature pages thereof as Lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). This opinion is rendered to you in
compliance with subsection 4.01(b) of the Credit Agreement. Capitalized terms
used herein without definition have the same meanings as in the Credit
Agreement.

 

In my capacity as such counsel, I have examined the originals, or copies
identified to my satisfaction as being true copies of such records, documents or
other instruments as in my judgment are necessary or appropriate to enable me to
render the opinions expressed below. These records, documents and instruments
included the following:

 

(a)the Certificate or Articles of Incorporation of Company and of such of its
Subsidiaries as I have deemed necessary or appropriate to enable me to render
the opinions expressed below, as amended to date;

 

(b)the Bylaws of Company and of such of its Subsidiaries as I have deemed
necessary or appropriate to enable me to render the opinions expressed below, as
amended to date;

 

(c)all records of proceedings and actions of the Board of Directors of Company
relating to the Credit Agreement; and

 

(d)the Credit Agreement and the exhibits and schedules annexed thereto.

 

 

 

As to questions of fact material to such opinions, I have, when relevant facts
were not independently established by me, relied upon representations made to me
by each of the Company and its Subsidiaries (collectively, the “Parties”)
(including the representations of the Company contained in the Credit
Agreement). In addition, I have obtained and relied upon such certificates and
assurances from public officials as I have deemed necessary, copies of which
have been delivered to the Administrative Agent.

 

In my review and examination, I have assumed the genuineness of all signatures
on original and certified documents except with respect to the Parties, the
authenticity of all documents submitted to me as originals and the conformity to
original or certified documents of all documents submitted to me as conformed or
photostatic copies.

 

I have investigated such questions of law for the purpose of rendering this
opinion as I have deemed necessary. I am opining herein as to the effect on the
subject transactions of only United States Federal law, the General Corporation
Law of the State of Delaware and the laws of the Commonwealth of Virginia (the
“Subject Laws”).

 

On the basis of the foregoing, and in reliance thereon, and subject to the
limitations, qualifications and exceptions set forth below, I am of the opinion
that:

 

1.   Each of Company and its Significant Subsidiaries is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite corporate power and authority to own and operate
its properties and to carry on its business as now conducted and, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction such qualification is required.

 

2.   The Transactions are within the Company’s corporate powers and have been
duly authorized by all necessary corporate action of the Company.

 

3.   The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
under the laws of the Commonwealth of Virginia, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation under the laws of the Commonwealth of Virginia, or
the charter, bylaws or other organizational documents of the Company or any of
its Subsidiaries or any order of any Governmental Authority under the Subject
Laws, (c) will not violate or result in a default under any indenture, agreement
or other instrument binding upon the Company or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any material payment to be
made by the Company or any of its Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any material asset of the Company or any
of its Subsidiaries.

 

4.   There is no pending litigation or administrative proceeding or other legal
or regulatory development that would be reasonably likely to result in a
Material Adverse Effect or to materially adversely affect the rights and
remedies of the Lenders under the Credit Agreement.

 

5.   Neither the Company nor any of its Subsidiaries is an “investment company”
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

 

 

The opinions expressed herein are subject to the following qualifications and
comments:

 

(a)   My opinions in paragraph 3 above as to compliance with certain statutes,
rules and regulations are based upon a review of those statutes, rules and
regulations which, in my experience, are normally applicable to transactions of
the same type as the Transactions, and statutes, rules and regulations
applicable to corporations conducting businesses similar to those conducted by
the Parties.

 

(b)   To the extent that the obligations of any Party may be dependent upon such
matters, I have assumed for purposes of this opinion, other than with respect to
any Party, that each additional party to the agreements and contracts referred
to herein is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation; that each such other party has the
requisite corporate or other organizational power and authority to perform its
obligations under such agreements and contracts, as applicable; and that such
agreements and contracts have been duly authorized, executed and delivered by,
and each of them constitutes the legally valid and binding obligation of, such
other parties, as applicable, enforceable against such other parties in
accordance with their respective terms. Except as expressly covered in this
opinion, I am not expressing any opinion as to the effect of compliance by any
Lender with any state or federal laws or regulations applicable to the
Transactions because of the nature of any of its businesses.

 

This opinion is rendered only to the Administrative Agent and Lenders and is
solely for their benefit in connection with the Transactions. This opinion may
not be relied upon by the Administrative Agent or Lenders for any other purpose,
or quoted to or relied upon by any other person, firm or corporation for any
purpose without my prior written consent. Finally, I do not undertake to advise
you of any changes in the matters addressed herein which may come to my
attention after the date hereof.

 

  Very truly yours,           Nathan D. Goldman

 

 

EXHIBIT E

TO CREDIT AGREEMENT

 

[FORM OF COMMITMENT INCREASE SUPPLEMENT]

 

COMMITMENT INCREASE SUPPLEMENT

 

COMMITMENT INCREASE SUPPLEMENT, dated _________________ (this “Supplement”), to
the Five-Year Revolving Credit Agreement dated as of March 29, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CSX Corporation (the “Borrower”), the lenders listed on the signature
pages thereof (the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to Section 2.02(e) of the Credit Agreement, the Borrower has
the right, subject to the terms and conditions thereof, to effectuate from time
to time an increase in the aggregate Commitments under the Credit Agreement by
requesting any Lender to increase the amount of its Commitment;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the aggregate Commitments pursuant to such Section
2.02(e); and

 

WHEREAS, pursuant to Section 2.02(e) of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

 

NOW THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.   The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Commitment increased by $________, thereby making the aggregate amount
of its total Commitment equal to $_______________.

 

2.   The Borrower hereby represents and warrants that the conditions set forth
in paragraphs (a) and (b) of Section 4.02 of the Credit Agreement are satisfied
on and as of the date hereof.

 

3.   Terms defined in the Credit Agreement shall have their defined meanings
when used herein.

 

4.   The undersigned Increasing Lender may not assign any of its rights and
obligations under this Supplement except in accordance with the provisions of
Section 9.04(b) of the Credit Agreement.

 

5.   This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

 

 

6.   This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

  [INSERT NAME OF INCREASING LENDER]               By:
________________________________   Name:     Title:  

Accepted and agreed to as of the date first written above:

 

CSX CORPORATION

 

By: ____________________________     Name:     Title:  

 

 

 

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

By: ____________________________     Name:     Title:  

 

 

EXHIBIT F
TO CREDIT AGREEMENT

 

[FORM OF AUGMENTING LENDER SUPPLEMENT]

 

AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated _________________ (this “Supplement”), to
the Five-Year Revolving Credit Agreement dated as of March 29, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CSX Corporation (the “Borrower”), the lenders listed on the signature
pages thereof and JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Credit Agreement provides in Section 2.02(e) thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower, each Issuing Bank and the
Administrative Agent, by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

 

 

1.   The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment of $________________.

 

2.   The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered or made available pursuant to Section 5.01
thereof, as applicable, and has reviewed such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Supplement; (c) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and any other Loan Document to which it is a party and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement or any other Loan Document are required to be performed by
it as a Lender.

 

3.   The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

[FILL IN ADDRESS]

 

4.   The Borrower hereby represents and warrants that the conditions set forth
in paragraphs (a) and (b) of Section 4.02 of the Credit Agreement are satisfied
on and as of the date hereof.

 

5.   Terms defined in the Credit Agreement shall have their defined meanings
when used herein.

 

6.   The undersigned Augmenting Lender may not assign any of its rights and
obligations under this Supplement except in accordance with the provisions of
Section 9.04(b) of the Credit Agreement.

 

7.   This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

8.   This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

  [INSERT NAME OF AUGMENTING LENDER]                   By:
_______________________________     Name:       Title:  

 

 

Accepted and agreed to as of the date first written above:

 

CSX CORPORATION

 

By: ____________________________     Name:     Title:  

 

 

 

 

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

By: ____________________________     Name:     Title:  

 

 

EXHIBIT G-1

 

FORM OF
U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Five-Year Revolving Credit Agreement, dated as of March
29, 2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CSX Corporation (the “Borrower”), the Lenders parties
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned's conduct of a U.S. trade or
business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER]

 

By: ____________________________     Name:     Title:  

 

 

 

Date: ___________, 20__

 

 

 

EXHIBIT G-2

 

FORM OF
U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Five-Year Revolving Credit Agreement, dated as of March
29, 2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CSX Corporation (the “Borrower”), the Lenders parties
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF PARTICIPANT]

 

 

By: ____________________________     Name:     Title:  

 

 

 

Date: ___________, 20__

 

 

 

EXHIBIT G-3

 

FORM OF
U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Five-Year Revolving Credit Agreement, dated as of March
29, 2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CSX Corporation (the “Borrower”), the Lenders parties
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the
interest payments in question are not effectively connected with the
undersigned's or its direct or indirect partners/members' conduct of a U.S.
trade or business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF PARTICIPANT]

 

By: ____________________________     Name:     Title:  

 

 

 

Date: ___________, 20__

 

 

 

EXHIBIT G-4

 

FORM OF
U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Five-Year Revolving Credit Agreement, dated as of March
29, 2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CSX Corporation (the “Borrower”), the Lenders parties
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its direct or
indirect partners/members' conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER]

 

 

By: ____________________________     Name:     Title:  

 

 

 

Date: ___________, 20__

 

 

 

EXHIBIT H

 

FORM OF
COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered pursuant to Section 5.01(c) of the
Credit Agreement, dated as of March 29, 2019 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”), among CSX
Corporation (the “Borrower”), the Lenders party thereto and JP Morgan Chase Bank
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

1.I am the duly elected, qualified and acting Chief Financial Officer of the
Borrower.

 

2.I have reviewed and am familiar with the contents of this Certificate.

 

3.I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the audited financial statements attached hereto as Attachment
1 (the “Financial Statements”). Such review did not disclose the existence
during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default [, except as set forth below5].

 

4.Attached hereto as Attachment 2 are the calculations, set forth in reasonable
detail, demonstrating compliance with the covenant set forth in Section 6.05 of
the Credit Agreement.

 

5.Since December 31, 2018, there has been no change in GAAP or in the
application thereof [, except as set forth below6].

 

IN WITNESS WHEREOF, I have executed this Certificate this _____ day of
___________, 20__.

 

____

 

  ____________________________   Name:   Title:

 

 

 



 

5 Specify the details relating to such Default or Event of Default and any
action taken or proposed action to be taken with respect thereof.

 

6 Specify the effect of such change on the Financial Statements.

 

 

Attachment 1
to Compliance Certificate

 

[Attach Financial Statements]

 

 

 

Attachment 2
to Compliance Certificate

 

The information described herein is as of ____________, ____, and pertains to
the period from ____________, ____ to ________________, ____.

 

 

 

[Set forth Covenant Calculations]

 

 

 

Form of Covenant Calculations to be substantially similar to the calculations
attached hereto as Annex I to this Attachment 2.

 

 

 

Annex I to Attachment 2
to Compliance Certificate

 

[See next page]

 

 

 

 

 

 

 



 

 



FINANCIAL OFFICER'S CERTIFICATE

 

The undersigned, Sean Pelkey, Vice President- Treasurer of CSX Corporation, a
Virginia corporation (the ''Borrower"), hereby certifies as follows:

 

1.I am a "Financial Officer" as the term is defined in that certain Five-Year
Revolving Credit Agreement, dated as of May 21, 2015, among CSX CORPORATION, a
Virginia corporation, as Borrower, the LENDERS party hereto, CITIBANK, N.A.,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, MIZUHO BANK, LTD. and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Syndication Agents, MORGAN STANLEY SENIOR
FUNDING, INC., PNC BANK, NATIONAL ASSOCIATION, THE NORTHERN TRUST COMPANY and
UBS SECURITIES LLC, as Documentation Agents, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the "Credit Agreement'').

 

2.This Certificate is being delivered pursuant to Section 5.0l(c) of the Credit
Agreement. All capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Credit Agreement.

 

3.As ofthe date hereof:

 

(i)To the best of my knowledge, no Default has occurred and is continuing.

 

(ii)The following calculations demonstrate the Borrower's compliance with
Section 6.05 of the Credit Agreement:

 

   (Dollars in Millions) Total Debt       $13,781  Total Capitalization      
    Total Debt  $13,781       Total Shareholders' Equity   17,850    31,631    
         Ratio of Total Debt to Total Capitalization:        0.436 (43.6%) 

 

 

(iii)Except as previously reported, no other change in GAAP or the application
thereof has occurred since the date of the audited financials referred to in
Section 3.04 of the Credit Agreement.

 

Date: September 30, 2018 By: /s/ Sean Pelkey    

Sean Pelkey



Vice President- Treasurer 

[image_006.jpg]

 

 



